



THREE-YEAR CREDIT AGREEMENT


AMONG


PEPCO HOLDINGS, INC.,
POTOMAC ELECTRIC POWER COMPANY,
DELMARVA POWER & LIGHT COMPANY
and
ATLANTIC CITY ELECTRIC COMPANY,
as Borrowers,


BANK ONE, NA,
as Administrative Agent,

THE BANK OF NOVA SCOTIA,
and
WACHOVIA BANK, NATIONAL ASSOCIATION,
as Co-Syndication Agents






THE BANK OF NOVA SCOTIA
and
BANC ONE CAPITAL MARKETS, INC.
as Co-Lead Arrangers and Co-Book Runners




Dated as of July 29, 2003







--------------------------------------------------------------------------------



Table of Contents


 

Page


ARTICLE I

DEFINITIONS

1

 

1.1

Definitions

1

 

1.2

Interpretation

15

 

1.3

Accounting

16

ARTICLE II

THE CREDITS

16

 

2.1

Commitment

16

 

2.2

Required Payments; Termination

17

 

2.3

Ratable Loans

17

 

2.4

Types of Advances

17

 

2.5

Facility Fee; Utilization Fee; Reductions in Aggregate Commitment

17

 

2.6

Minimum Amount of Each Advance

18

 

2.7

Prepayments

18

 

2.8

Method of Selecting Types and Interest Periods for New Advances

18

 

2.9

Conversion and Continuation of Outstanding Advances

19

 

2.10

Changes in Interest Rate, etc

19

 

2.11

Rates Applicable After Default

20

 

2.12

Method of Payment

20

 

2.13

Noteless Agreement; Evidence of Indebtedness

21

 

2.14

Telephonic Notices

21

 

2.15

Interest Payment Dates; Interest and Fee Basis

22

 

2.16

Notification of Advances, Interest Rates, Prepayments and
Commitment Reductions


22

 

2.17

Lending Installations

22

 

2.18

Non-Receipt of Funds by the Agent

22

 

2.19

Letters of Credit

23

ARTICLE III

YIELD PROTECTION; TAXES

27

 

3.1

Yield Protection

27

 

3.2

Changes in Capital Adequacy Regulations

28

 

3.3

Availability of Types of Advances

28

 

3.4

Funding Indemnification

28

 

3.5

Taxes

29

 

3.6

Mitigation of Circumstances; Lender Statements; Survival of
Indemnity


31

 

3.7

Replacement of Lender

31

ARTICLE IV

CONDITIONS PRECEDENT

32

 

4.1

Initial Credit Extension

32

 

4.2

Each Credit Extension

33

 

4.3

Certain Credit Extensions

33

ARTICLE V

REPRESENTATIONS AND WARRANTIES

34

 

5.1

Existence and Standing

34

 

5.2

Authorization and Validity

34


--------------------------------------------------------------------------------

 

5.3

No Conflict; Government Consent

35

 

5.4

Financial Statements

35

 

5.5

No Material Adverse Change

35

 

5.6

Taxes

35

 

5.7

Litigation and Contingent Obligations

36

 

5.8

Significant Subsidiaries

36

 

5.9

ERISA

36

 

5.10

Accuracy of Information

36

 

5.11

Regulation U

36

 

5.12

Material Agreements

36

 

5.13

Compliance With Laws

36

 

5.14

Plan Assets; Prohibited Transactions

37

 

5.15

Environmental Matters

37

 

5.16

Investment Company Act

37

 

5.17

Public Utility Holding Company Act

37

 

5.18

Insurance

37

 

5.19

No Default

37

 

5.20

Ownership of Properties

37

 

5.21

Tax Shelter Regulations

37

ARTICLE VI

COVENANTS

38

 

6.1

Financial Reporting

38

 

6.2

Use of Proceeds

40

 

6.3

Notice of Default

40

 

6.4

Conduct of Business

40

 

6.5

Taxes

40

 

6.6

Insurance

41

 

6.7

Compliance with Laws

41

 

6.8

Maintenance of Properties

41

 

6.9

Inspection

41

 

6.10

Merger

41

 

6.11

Sales of Assets

41

 

6.12

Liens

42

 

6.13

Leverage Ratio

44

 

6.14

Tax Shelter Regulations

44

ARTICLE VII

DEFAULTS

45

 

7.1

Representation or Warranty

45

 

7.2

Nonpayment

45

 

7.3

Certain Covenant Breaches

45

 

7.4

Other Breaches

45

 

7.5

Cross Default

46

 

7.6

Voluntary Bankruptcy, etc

46

 

7.7

Involuntary Bankruptcy, etc

46

 

7.8

Seizure of Property, etc

46

 

7.9

Judgments

46

 

7.10

ERISA

46

 

7.11

Unenforceability of Loan Documents

47


--------------------------------------------------------------------------------

 

7.12

Change in Control

47

ARTICLE VIII

ACCELERATION, WAIVERS, AMENDMENTS AND
REMEDIES


47

 

8.1

Acceleration

47

 

8.2

Amendments

48

 

8.3

Preservation of Rights

48

ARTICLE IX

GENERAL PROVISIONS

49

 

9.1

Survival of Representations

49

 

9.2

Governmental Regulation

49

 

9.3

Headings

49

 

9.4

Entire Agreement

49

 

9.5

Several Obligations; Benefits of this Agreement

49

 

9.6

Expenses; Indemnification

49

 

9.7

Numbers of Documents

50

 

9.8

Disclosure

50

 

9.9

Severability of Provisions

50

 

9.10

Nonliability of Lenders

50

 

9.11

Limited Disclosure

51

 

9.12

Nonreliance

52

 

9.13

Termination of Existing Credit Facility

52

ARTICLE X

THE AGENT

52

 

10.1

Appointment; Nature of Relationship

52

 

10.2

Powers

52

 

10.3

General Immunity

53

 

10.4

No Responsibility for Loans Recitals etc

53

 

10.5

Action on Instructions of Lenders

53

 

10.6

Employment of Agents and Counsel

53

 

10.7

Reliance on Documents; Counsel

53

 

10.8

Agent's Reimbursement and Indemnification

54

 

10.9

Notice of Default

54

 

10.10

Rights as a Lender

54

 

10.11

Lender Credit Decision

55

 

10.12

Successor Agent

55

 

10.13

Agent's Fee

55

 

10.14

Delegation to Affiliates

56

 

10.15

Other Agents

56

ARTICLE XI

SETOFF; RATABLE PAYMENTS

56

 

11.1

Setoff

56

 

11.2

Ratable Payments

56

ARTICLE XII

BENEFIT OF AGREEMENT; ASSIGNMENTS;
PARTICIPATIONS


57

 

12.1

Successors and Assigns

57

 

12.2

Participations

57

 

12.3

Assignments

58

 

12.4

Dissemination of Information

59

 

12.5

Grant of Funding Option to SPC

59


--------------------------------------------------------------------------------

 

12.6

Tax Treatment

59

ARTICLE XIII

NOTICES

60

 

13.1

Notices

60

 

13.2

Notices to and by Subsidiary Borrowers

60

 

13.3

Limited Use of Electronic Mail

60

ARTICLE XIV

COUNTERPARTS

60

ARTICLE XV

CHOICE OF LAW; CONSENT TO JURISDICTION; WAIVER
OF JURY TRIAL


61

 

15.1

CHOICE OF LAW

61

 

15.2

CONSENT TO JURISDICTION

61

 

15.3

WAIVER OF JURY TRIAL

61



--------------------------------------------------------------------------------



EXHIBITS


EXHIBIT A

COMPLIANCE CERTIFICATE

EXHIBIT B

ASSIGNMENT AGREEMENT

EXHIBIT C

NOTE

EXHIBIT D

FORM OF LEGAL OPINIONS


SCHEDULES


SCHEDULE 1

PRICING SCHEDULE

SCHEDULE 2

COMMITMENTS AND PRO RATA SHARES

SCHEDULE 3

TRUST PREFERRED SECURITIES

SCHEDULE 4

SIGNIFICANT SUBSIDIARIES

SCHEDULE 5

LIENS

SCHEDULE 6

NONRECOURSE INDEBTEDNESS

SCHEDULE 7

EXISTING LETTERS OF CREDIT

SCHEDULE 8

PERMITTED ACE ASSET SALES



--------------------------------------------------------------------------------



CREDIT AGREEMENT


          This THREE-YEAR CREDIT AGREEMENT, dated as of July 29, 2003, is among
Pepco Holdings, Inc. ("PHI"), Potomac Electric Power Company ("PEPCO"), Delmarva
Power & Light Company ("DPL"), Atlantic City Electric Company ("ACE" and,
together with PHI, PEPCO and DPL, each a "Borrower" and collectively the
"Borrowers"), various financial institutions (together with their respective
successors and assigns, each a "Lender" and collectively the "Lenders") and Bank
One, NA, a national banking association having its principal office in Chicago,
Illinois, as administrative agent.

          The parties hereto agree as follows:


ARTICLE I



DEFINITIONS


          1.1          Definitions. As used in this Agreement:

           "ACE" is defined in the preamble.

           "ACE Sublimit" means, at any time, the lesser of (a) $150,000,000, as
such amount is reduced from time to time pursuant to Section 2.5 and (b) the
maximum amount of short-term debt that ACE is authorized to have outstanding by
Applicable Governmental Authorities minus any other applicable short-term debt
of ACE.

           "Administrative Questionnaire" means an administrative questionnaire,
substantially in the form supplied by the Agent, completed by a Lender and
furnished to the Agent in connection with this Agreement.

           "Advance" means a borrowing hereunder (i) made by the Lenders on the
same Borrowing Date or (ii) converted or continued by the Lenders on the same
date of conversion or continuation, consisting, in either case, of the aggregate
amount of the several Loans of the same Type made to the same Borrower and, in
the case of Eurodollar Loans, for the same Interest Period.

           "Affected Lender" is defined in Section 3.7.

           "Affiliate" of any Person means any other Person directly or
indirectly controlling, controlled by or under common control with such Person.
A Person shall be deemed to control another Person if the controlling Person
owns 10% or more of any class of voting securities (or other ownership
interests) of the controlled Person or possesses, directly or indirectly, the
power to direct or cause the direction of the management or policies of the
controlled Person, whether through ownership of stock, by contract or otherwise.




--------------------------------------------------------------------------------



 

           "Agent" means Bank One in its capacity as contractual representative
of the Lenders pursuant to Article X, and not in its individual capacity as a
Lender, and any successor Agent appointed pursuant to Article X.

           "Aggregate Commitment" means the aggregate of the Commitments of all
the Lenders, as reduced from time to time pursuant to the terms hereof.

           "Agreement" means this Three-Year Credit Agreement.

           "Agreement Accounting Principles" means generally accepted accounting
principles as in effect from time to time, applied, with respect to each
Borrower, in a manner consistent with that used in preparing such Borrower's
financial statements referred to in Section 5.4.

           "Alternate Base Rate" means, for any day, a rate of interest per
annum equal to the higher of (i) the Prime Rate for such day and (ii) the sum of
the Federal Funds Effective Rate for such day plus 0.5%.

           "Applicable Governmental Authorities" means, with respect to any
Borrower, the SEC and any other federal or state governmental authority that has
the power to regulate the amount, terms or conditions of short-term debt of such
Borrower.

           "Applicable Margin" means, with respect to Eurodollar Advances to any
Borrower at any time, the percentage rate per annum which is applicable at such
time with respect to Eurodollar Advances to such Borrower in accordance with the
provisions of the Pricing Schedule.

           "Arranger" means each of Banc One Capital Markets, Inc and The Bank
of Nova Scotia and their respective successors, in each case in its capacity as
a Co-Lead Arranger and Co-Book Runner.

           "Assignment Agreement" means an agreement substantially in the form
of Exhibit C.

           "Authorized Officer" means, with respect to any Borrower, any of the
President, any Vice President, the Chief Financial Officer, the Treasurer or any
Assistant Treasurer of such Borrower, acting singly.

           "Bank One" means Bank One, NA, a national banking association having
its principal office in Chicago, Illinois, in its individual capacity, and its
successors.

           "Borrower" is defined in the preamble.

           "Borrowing Date" means a date on which an Advance is made hereunder.

           "Borrowing Notice" is defined in Section 2.8.




--------------------------------------------------------------------------------



           "Business Day" means (i) with respect to any borrowing, payment or
rate selection of Eurodollar Advances, a day (other than a Saturday or Sunday)
on which banks generally are open in Chicago and New York for the conduct of
substantially all of their commercial lending activities, interbank wire
transfers can be made on the Fedwire system and dealings in United States
dollars are carried on in the London interbank market and (ii) for all other
purposes, a day (other than a Saturday or Sunday) on which banks generally are
open in Chicago for the conduct of substantially all of their commercial lending
activities and interbank wire transfers can be made on the Fedwire system.

           "Capitalized Lease" of a Person means any lease of Property by such
Person as lessee which would be capitalized on a balance sheet of such Person
prepared in accordance with Agreement Accounting Principles.

           "Capitalized Lease Obligations" of a Person means the amount of the
obligations of such Person under Capitalized Leases which would be shown as a
liability on a balance sheet of such Person prepared in accordance with
Agreement Accounting Principles.

           "Change in Control" means an event or series of events by which (a)
any Person, or two or more Persons acting in concert, acquire beneficial
ownership (within the meaning of Rule 13d-3 of the SEC under the Securities
Exchange Act of 1934) of 30% or more (by number of votes) of the outstanding
shares of Voting Stock of PHI; or (b) individuals who on the Closing Date were
directors of PHI (the "Approved Directors") shall cease for any reason to
constitute a majority of the board of directors of PHI; provided that any
individual becoming a member of such board of directors subsequent to such date
whose election or nomination for election by PHI's shareholders was approved by
a majority of the Approved Directors shall be deemed to be an Approved Director,
but excluding, for this purpose, any such individual whose initial assumption of
office occurs as a result of an actual or threatened solicitation of proxies or
consents for the election or removal of one or more directors by any Person, or
two or more Persons acting in concert, other than a solicitation for the
election of one or more directors by or on behalf of the board of directors.

           "Closing Date" means the date on which all conditions precedent to
the making of the initial Credit Extension have been satisfied.

           "Code" means the Internal Revenue Code of 1986.

           "Commitment" means, for each Lender, the obligation of such Lender to
make Loans, and participate in Letters of Credit, in an aggregate amount not
exceeding the amount set forth on Schedule 2 or as set forth in any Assignment
Agreement relating to any assignment that has become effective pursuant to
Section 12.3.2, as such amount may be modified from time to time pursuant to the
terms hereof.

           "Conectiv" means Conectiv, a Delaware corporation.




--------------------------------------------------------------------------------



           "Contingent Obligation" of a Person means any agreement, undertaking
or arrangement by which such Person assumes, guarantees, endorses, contingently
agrees to purchase or provide funds for the payment of, or otherwise becomes or
is contingently liable upon, the obligation or liability of any other Person, or
agrees to maintain the net worth or working capital or other financial condition
of any other Person, or otherwise assures any creditor of such other Person
against loss, including any comfort letter, operating agreement, take or pay
contract, application for a letter of credit or the obligations of any such
Person as general partner of a partnership with respect to the liabilities of
such partnership; provided that Contingent Obligations shall not include
endorsements of instruments for deposit or collection in the ordinary course of
business. The amount of any Contingent Obligation shall be deemed equal to the
stated or determinable amount of the primary obligation of such other Person or,
if such amount is not stated or is indeterminable, the maximum reasonably
anticipated liability of such Person in respect thereof.

           "Controlled Group" means all members of a controlled group of
corporations or other business entities and all trades or businesses (whether or
not incorporated) under common control which, together with any Borrower or any
of its Subsidiaries, are treated as a single employer under Section 414 of the
Code.

           "Conversion/Continuation Notice" is defined in Section 2.9.

           "Credit Extension" means the making of an Advance or the issuance of,
or extension of the expiry date for or increase in the amount of, a Letter of
Credit.

           "Default" means an event described in Article VII.

           "DPL" is defined in the preamble.

           "DPL Sublimit" means, at any time, the lesser of (a) $150,000,000, as
such amount is reduced from time to time pursuant to Section 2.5 and (b) the
maximum amount of short-term debt that DPL is authorized to have outstanding by
Applicable Governmental Authorities minus any other applicable short-term debt
of DPL.

           "Environmental Laws" means any and all federal, state, local and
foreign statutes, laws, judicial decisions, regulations, ordinances, rules,
judgments, orders, decrees, plans, injunctions, permits, concessions, grants,
franchises, licenses, agreements and other governmental restrictions relating to
(i) the protection of the environment, (ii) the effect of the environment on
human health, (iii) emissions, discharges or releases of pollutants,
contaminants, hazardous substances or wastes into surface water, ground water or
land, or (iv) the manufacture, processing, distribution, use, treatment,
storage, disposal, transport or handling of pollutants, contaminants, hazardous
substances or wastes or the clean-up or other remediation thereof.

           "ERISA" means the Employee Retirement Income Security Act of 1974.




--------------------------------------------------------------------------------



 

           "Eurodollar Advance" means an Advance which, except as otherwise
provided in Section 2.11, bears interest at the applicable Eurodollar Rate.

           "Eurodollar Base Rate" means, with respect to a Eurodollar Advance
for the relevant Interest Period, the applicable British Bankers' Association
Interest Settlement Rate for deposits in U.S. dollars appearing on Reuters
Screen FRBD as of 11:00 a.m. (London time) two Business Days prior to the first
day of such Interest Period, and having a maturity equal to such Interest
Period, provided that (i) if Reuters Screen FRBD is not available to the Agent
for any reason, the applicable Eurodollar Base Rate for the relevant Interest
Period shall instead be the applicable British Bankers' Association Interest
Settlement Rate for deposits in U.S. dollars as reported by any other generally
recognized financial information service as of 11:00 a.m. (London time) two
Business Days prior to the first day of such Interest Period, and having a
maturity equal to such Interest Period, and (ii) if no such British Bankers'
Association Interest Settlement Rate is available to the Agent, the applicable
Eurodollar Base Rate for the relevant Interest Period shall instead be the rate
determined by the Agent to be the rate at which Bank One or one of its Affiliate
banks offers to place deposits in U.S. dollars with first-class banks in the
London interbank market at approximately 11:00 a.m. (London time) two Business
Days prior to the first day of such Interest Period, in the approximate amount
of Bank One's relevant Eurodollar Loan and having a maturity equal to such
Interest Period.

           "Eurodollar Loan" means a Loan which, except as otherwise provided in
Section 2.11, bears interest at the applicable Eurodollar Rate.

           "Eurodollar Rate" means, with respect to a Eurodollar Advance for the
relevant Interest Period, the sum of (i) the quotient of (a) the Eurodollar Base
Rate applicable to such Interest Period, divided by (b) one minus the Reserve
Requirement (expressed as a decimal) applicable to such Interest Period, plus
(ii) the Applicable Margin.

           "Excluded Taxes" means, in the case of each Lender or applicable
Lending Installation, the Issuer and the Agent, taxes imposed on its overall net
income, and franchise taxes imposed on it, by (i) the jurisdiction under the
laws of which such Lender, the Issuer or the Agent is incorporated or organized
or (ii) the jurisdiction in which such Lender's, the Issuer's or the Agent's
principal executive office or such Lender's applicable Lending Installation is
located.

           "Existing Credit Facility" means the Credit Agreement dated as of
August 1, 2002 among PHI, PEPCO, DPL and ACE, as borrowers, various financial
institutions and Bank One, NA, as administrative agent.

           "Existing Letter of Credit" means a letter of credit listed on
Schedule 7.

           "Facility Fee Rate" means, at any time for any Borrower, the
"Facility Fee Rate" applicable for such Borrower at such time in accordance with
the provisions of the Pricing Schedule.



--------------------------------------------------------------------------------



           "Facility Termination Date" means, with respect to any Borrower, July
28, 2006 or any earlier date on which such Borrower's Sublimit is reduced to
zero or the obligations of the Lenders to make Credit Extensions to such
Borrower is terminated pursuant to Section 8.1.

           "Federal Funds Effective Rate" means, for any day, an interest rate
per annum equal to the weighted average of the rates on overnight Federal funds
transactions with members of the Federal Reserve System arranged by Federal
funds brokers on such day, as published for such day (or, if such day is not a
Business Day, for the immediately preceding Business Day) by the Federal Reserve
Bank of New York, or, if such rate is not so published for any day which is a
Business Day, the average of the quotations at approximately 10:00 a.m. (Chicago
time) on such day on such transactions received by the Agent from three Federal
funds brokers of recognized standing selected by the Agent in its sole
discretion.

           "Floating Rate Advance" means an Advance which, except as otherwise
provided in Section 2.11, bears interest at the Alternate Base Rate.

           "Floating Rate Loan" means a Loan which, except as otherwise provided
in Section 2.11, bears interest at the Alternate Base Rate.

           "FRB" means the Board of Governors of the Federal Reserve System and
any successor thereto.

           "Granting Lender" is defined in Section 12.5.

           "Indebtedness" of a Person means, without duplication, such Person's
(i) obligations for borrowed money, (ii) obligations representing the deferred
purchase price of Property or services (other than accounts payable arising in
the ordinary course of such Person's business payable on terms customary in the
trade), (iii) obligations, whether or not assumed, secured by Liens or payable
out of the proceeds or production from Property now or hereafter owned or
acquired by such Person, (iv) obligations which are evidenced by notes, bonds,
debentures, acceptances or similar instruments, (v) obligations of such Person
to purchase accounts, securities or other Property arising out of or in
connection with the sale of the same or substantially similar accounts,
securities or Property, (vi) Capitalized Lease Obligations, (vii) net
liabilities under interest rate swap, exchange or cap agreements, obligations or
other liabilities with respect to accounts or notes, (viii) obligations under
any Synthetic Lease which, if such Synthetic Lease were accounted for as a
Capitalized Lease, would appear on a balance sheet of such Person, (ix) unpaid
reimbursement obligations in respect of letters of credit issued for the account
of such Person and (x) Contingent Obligations in respect of Indebtedness of the
types described above.

           "Intangible Transition Property" means assets described as "bondable
transition property" in the New Jersey Transition Bond Statute.




--------------------------------------------------------------------------------



"Interest Period" means, with respect to a Eurodollar Advance, a period of one,
two, three or six months commencing on a Business Day selected by the applicable
Borrower pursuant to this Agreement. Such Interest Period shall end on the day
which corresponds numerically to such date one, two, three or six months
thereafter, provided that if there is no such numerically corresponding day in
such next, second, third or sixth succeeding month, such Interest Period shall
end on the last Business Day of such next, second, third or sixth succeeding
month. If an Interest Period would otherwise end on a day which is not a
Business Day, such Interest Period shall end on the next succeeding Business
Day, provided that if said next succeeding Business Day falls in a new calendar
month, such Interest Period shall end on the immediately preceding Business Day.
No Borrower may select an Interest Period which ends after the scheduled
Facility Termination Date.

           "Issuer" means Bank One in its capacity as issuer of Letters of
Credit hereunder.

           "LC Fee Rate" means, at any time for any Borrower, the "LC Fee Rate"
applicable for such Borrower at such time in accordance with the provisions of
the Pricing Schedule.

           "LC Obligations" means, with respect to any Borrower at any time, the
sum, without duplication, of (a) the aggregate undrawn stated amount of all
Letters of Credit issued for the account of such Borrower at such time plus (b)
the aggregate unpaid amount of all Reimbursement Obligations of such Borrower at
such time.

           "Lender" is defined in the preamble.

           "Lending Installation" means, with respect to a Lender, the office,
branch, subsidiary or affiliate of such Lender specified as such in its
Administrative Questionnaire or otherwise selected by such Lender pursuant to
Section 2.17.

           "Letter of Credit" means any letter of credit issued pursuant to
Section 2.19.1 and any Existing Letter of Credit.

           "Letter of Credit Application" is defined in Section 2.19.3.

           "Letter of Credit Sublimit" means the lesser of $250,000,000 and the
amount of the Aggregate Commitment.

           "Letter of Credit Payment Date" is defined in Section 2.19.5.

           "Lien" means any lien (statutory or other), mortgage, pledge,
hypothecation, assignment, deposit arrangement, encumbrance or preference,
priority or other security agreement or preferential arrangement of any kind or
nature whatsoever (including the interest of a vendor or lessor under any
conditional sale, Capitalized Lease or other title retention agreement, but
excluding the interest of a lessor under any operating lease).



--------------------------------------------------------------------------------



           "Loan" means, with respect to a Lender, any loan made by such Lender
pursuant to Article II (or any conversion or continuation thereof).

           "Loan Documents" means this Agreement, the Notes, the Letters of
Credit and the Letter of Credit Applications.

           "Material Adverse Effect" means, with respect to any Borrower, a
material adverse effect on (i) the business, Property, financial condition or
results of operations of such Borrower and its Subsidiaries taken as a whole,
(ii) the ability of such Borrower to perform its obligations under the Loan
Documents or (iii) the validity or enforceability of any of the Loan Documents
to which such Borrower is a party or the rights or remedies of the Agent, the
Issuer or the Lenders against such Borrower thereunder; provided that in no
event shall any Permitted ACE Asset Sale, Permitted PHI Asset Sale or Permitted
DPL Asset Sale, individually or in the aggregate, be deemed to cause or result
in a Material Adverse Effect.

           "Material Indebtedness" is defined in Section 7.5.

           "Maturity Date" means, with respect to any Borrower, the scheduled
Facility Termination Date for such Borrower or such earlier date on which the
Obligations of such Borrower become due and payable pursuant to Section 8.1.

           "Modify" and "Modification" are defined in Section 2.19.1.

           "Moody's" means Moody's Investors Service, Inc.

           "Multiemployer Plan" means a Plan maintained pursuant to a collective
bargaining agreement or any other arrangement to which any Borrower or any other
member of the Controlled Group is a party to which more than one employer is
obligated to make contributions.

           "Net Worth" means, with respect to any Borrower at any time, the sum,
without duplication, at such time of (a) such Borrower's stockholders' equity
plus (b) all Preferred Stock of such Borrower (excluding any Preferred Stock
which is mandatorily redeemable on or prior to the scheduled Facility
Termination Date) plus (c) all Trust Preferred Securities of such Borrower or
any of its Subsidiaries.

           "New Jersey Transition Bond Statute" means the New Jersey Electric
Discount and Energy Corporation Act as in effect on the date hereof.

           "Nonrecourse Indebtedness" means, with respect to a Borrower,
Indebtedness of such Borrower or any Subsidiary of such Borrower (excluding
Nonrecourse Transition Bond Debt) secured by a Lien on the Property of such
Borrower or such Subsidiary, as the case may be, the sole recourse for the
payment of which is such Property and where neither PHI nor any of its
Subsidiaries is liable for any deficiency after the application of the proceeds
of such Property.



--------------------------------------------------------------------------------



           "Nonrecourse Transition Bond Debt" means obligations evidenced by
Transition Bonds rated investment grade or better by S&P or Moody's,
representing a securitization of Intangible Transition Property as to which
obligations no Borrower nor any Subsidiary of a Borrower (other than a Special
Purpose Subsidiary) has any direct or indirect liability (whether as primary
obligor, guarantor, surety, provider of collateral security, through a put
option, asset repurchase agreement, capital maintenance agreement or debt
subordination agreement, or through any other right or arrangement of any nature
providing direct or indirect assurance of payment or performance of any such
obligation in whole or in part), except for liability to repurchase Intangible
Transition Property conveyed to the securitization vehicle, on terms and
conditions customary in receivables securitizations, in the event such
Intangible Transition Property violates representations and warranties of scope
customary in receivables securitizations.

           "Non-U.S. Lender" is defined in Section 3.5(iv).

           "Note" means any promissory note substantially in the form of Exhibit
C issued at the request of a Lender pursuant to Section 2.13.

           "Obligations" means, with respect to any Borrower, all unpaid
principal of the Loans to such Borrower, all Reimbursement Obligations of such
Borrower, all accrued and unpaid interest on such Loans and Reimbursement
Obligations, all accrued and unpaid fees payable by such Borrower and all
expenses, reimbursements, indemnities and other obligations payable by such
Borrower to the Agent, the Issuer, any Lender or any other Indemnified Party
arising under any Loan Document.

           "Other Taxes" is defined in Section 3.5(ii).

           "Outstanding Credit Extensions" means, with respect to any Borrower,
the sum of the aggregate principal amount of all outstanding Loans to such
Borrower plus all LC Obligations of such Borrower.

           "Participants" is defined in Section 12.2.1.

           "Payment Date" means the last Business Day of each March, June,
September and December.

           "PBGC" means the Pension Benefit Guaranty Corporation, or any
successor thereto.

           "PCI" means Potomac Capital Investment Corporation.

           "PEPCO" is defined in the preamble.

           "PEPCO Sublimit" means, at any time, the lesser of (a) $150,000,000,
as such amount is reduced from time to time pursuant to Section 2.5 and (b) the
maximum amount of short-term debt that PEPCO is authorized to have outstanding
by Applicable Governmental Authorities minus any other applicable short-term
debt of PEPCO.



--------------------------------------------------------------------------------



           "Permitted ACE Asset Sale" means (a) the sale of the capital stock or
assets of any Subsidiary of ACE other than a Significant Subsidiary of ACE,
provided that the fair market value of all sales permitted solely by this clause
shall not exceed $10,000,000 in the aggregate during the term of this Agreement;

           (b)           the sale of the non-strategic generating assets of ACE
as described on Schedule 8; and

           (c)           the sale or transfer to PHI or a Subsidiary thereof
(but not PEPCO or DPL or a Subsidiary of either of the foregoing) of any of the
generating assets of ACE described on Schedule 8.

           "Permitted ACE Liens" means the Lien of the Mortgage and Deed of
Trust dated January 15, 1937 between ACE and The Bank of New York.

           "Permitted DPL Asset Sale" means the sale of the capital stock or
assets of any Subsidiary of DPL other than a Significant Subsidiary of DPL,
provided that the fair market value of all such sales shall not exceed
$10,000,000 in the aggregate during the term of this Agreement.

           "Permitted DPL Liens" means the Lien of the Mortgage and Deed of
Trust dated October 1, 1943 between DPL and The Chase Manhattan Bank, as
trustee.

           "Permitted PEPCO Liens" means (a) the Lien of the Mortgage and Deed
of Trust dated July 1, 1936 from PEPCO to The Bank of New York; and (b) the Lien
created by the $152,000,000 sale/leaseback on November 30, 1994 of PEPCO's
control center.

           "Permitted PHI Asset Sale" means the sale of (a) the centralized
steam and chilled water production facility located on an approximately
three-quarter acre site on the northeastern corner of the intersection of
Atlantic and Ohio Avenues in Atlantic City, New Jersey and related distribution
facilities, (b) the real property known as Edison Place, located at 701 Ninth
Street, Washington, DC 20068, currently owned by a Subsidiary of PCI, and (c)
ownership interests in cross-border leveraged leases and related assets owned by
PCI and its Subsidiaries in an aggregate amount not exceeding a book value of
$200,000,000.

           "Permitted PHI Liens" means (a) Liens on assets of Conectiv Energy
Supply, Inc. or any other Subsidiary of PHI (other than a Subsidiary Borrower or
any Subsidiary thereof) which is engaged primarily in the energy trading
business (a "Trading Subsidiary") to secure obligations arising under energy
trading agreements entered into in the ordinary course of business consistent
with the past practice of DPL prior to September of 1999 and Liens on cash
collateral to secure guaranties by PHI or Conectiv of the obligations of any
Trading Subsidiary under such energy trading agreements, provided that the
aggregate amount of all such cash collateral granted by PHI and Conectiv shall
not at any time exceed $10,000,000; (b) Liens on the interests of (i) Conectiv
Services, Inc., or any other Subsidiary of PHI (other than a Subsidiary Borrower
or any



--------------------------------------------------------------------------------



Subsidiary thereof) which may hereafter own the stock of CTS (the "CTS Parent"),
in the capital stock of Conectiv Thermal Systems, Inc. ("CTS"), (ii) CTS in
Atlantic Jersey Thermal Systems, Inc. ("AJTS"), Thermal Energy Limited
Partnership I ("TELP I") and ATS Operating Services, Inc. and (iii) AJTS in TELP
I, in each case securing Indebtedness of CTS for which neither PHI nor any of
its Subsidiaries (other than CTS and its Subsidiaries and, solely with respect
to the pledge of its interest in the capital stock of CTS, the CTS Parent) has
any liability (contingent or otherwise); (c) Liens granted by a bankruptcy
remote Subsidiary (the "SPV") of PHI to facilitate a structured financing in an
amount not exceeding $200,000,000; (d) Liens on the stock or assets of one or
more Subsidiaries of PHI, other than PEPCO, DPL or ACE, in favor of the SPV;
(e) Liens on the assets of Conectiv Bethlehem, LLC (together with any successor
thereto so long as the primary business of such successor is the direct or
indirect ownership and development of the Bethlehem Project (as defined below),
"CBLLC") and other Subsidiaries of PHI, and/or on the capital stock of CBLLC, to
finance the development and construction of a mid-merit electric generating
facility in Bethlehem, Pennsylvania (the "Bethlehem Project"), provided that (i)
the aggregate principal amount of the Indebtedness secured by such Liens shall
not exceed $400,000,000 and (ii) such Liens (other than Liens granted by CBLLC
and its Subsidiaries) shall only be granted on assets related to the Bethlehem
Project; (f) Liens on the real property known as Edison Place, located at 701
Ninth Street, Washington, DC 20068, currently owned by a Subsidiary of PCI,
securing Nonrecourse Indebtedness (which shall not exceed 90% of the fair market
value of such real property at the time of the creation of such Liens); and (g)
Liens on the assets of Conectiv Pennsylvania Generation, LLC ("CPG") and/or on
the capital stock of CPG, or its successor, to finance the development and
construction of a mid-merit electric generating facility in the State of
Pennsylvania (the "CPG Project"), provided that (i) the aggregate principal
amount of the Indebtedness secured by such Liens shall not exceed $400,000,000
and (ii) such Liens (other than Liens granted by CPG and its Subsidiaries) shall
only be granted on assets related to the CPG Project.

           "Person" means any natural person, corporation, firm, joint venture,
partnership, limited liability company, association, enterprise, trust or other
entity or organization, or any government or political subdivision or any
agency, department or instrumentality thereof.

           "PHI" is defined in the preamble.

           "PHI Sublimit" means, at any time, the lesser of (a) $350,000,000, as
such amount is reduced from time to time pursuant to Section 2.5 and (b) the
maximum amount of short-term debt that PHI is authorized to have outstanding by
Applicable Governmental Authorities minus any other applicable short-term debt
of PHI.

           "Plan" means an employee pension benefit plan which is covered by
Title IV of ERISA or subject to the minimum funding standards under Section 412
of the Code as to which any Borrower or any other member of the Controlled Group
may have any liability.




--------------------------------------------------------------------------------



           "Preferred Stock" means, with respect to any Person, equity interests
issued by such Person that are entitled to a preference or priority over any
other equity interests issued by such Person upon any distribution of such
Person's property and assets, whether by dividend or upon liquidation.

           "Pricing Schedule" means Schedule 1 hereto.

           "Prime Rate" means a rate per annum equal to the prime rate of
interest announced by Bank One or by its parent, Bank One Corporation, from time
to time, changing when and as such prime rate changes.

           "Property" of a Person means any and all property, whether real,
personal, tangible, intangible, or mixed, of such Person, or other assets owned,
leased or operated by such Person.

           "Pro Rata Share" means, with respect to any Lender, the percentage
which such Lender's Commitment constitutes of the Aggregate Commitment (and/or,
to the extent the Commitments have terminated, the percentage which such
Lender's Loans and participation in LC Obligations constitutes of the aggregate
principal amount of all Loans and LC Obligations). The initial Pro Rata Share of
each Lender is set forth on Schedule 2.

           "Public Reports" means (a) in the case of PEPCO, (i) its annual
report on Form 10-K for the year ended December 31, 2002, and (ii) its quarterly
report on Form 10-Q filed with the SEC on May 14, 2003; (b) in the case of DPL,
(i) its annual report on Form 10-K for the year ended December 31, 2002, and
(ii) its quarterly report on Form 10-Q filed with the SEC on May 14, 2003; (c)
in the case of ACE, (i) its annual report on Form 10-K for the year ended
December 31, 2002, and (ii) its quarterly report on Form 10-Q filed with the SEC
on May 14, 2003; and (d) in the case of PHI, (i) its annual report on Form 10-K
for the year ended December 31, 2002, and (ii) its quarterly report on Form 10-Q
filed with the SEC on May 14, 2003.

           "PUHCA" means the Public Utility Holding Company Act of 1935.

           "Purchasers" is defined in Section 12.3.1.

           "Reimbursement Obligations" means, with respect to any Borrower at
any time, the aggregate amount of all obligations of such Borrower then
outstanding under Section 2.19.6 to reimburse the Issuer for amounts paid by the
Issuer in respect of one or more drawings under Letters of Credit.

           "Reportable Event" means a reportable event, as defined in Section
4043 of ERISA, with respect to a Plan, excluding, however, such events as to
which the PBGC has by regulation waived the requirement of Section 4043(a) of
ERISA that it be notified within 30 days of the occurrence of such event,
provided that a failure to meet the minimum funding standard of Section 412 of
the Code and of Section 302 of ERISA shall be a Reportable Event regardless of
the issuance of any such waiver of the notice requirement in accordance with
either Section 4043(a) of ERISA or Section 412(d) of the Code.


--------------------------------------------------------------------------------

           "Required Lenders" means Lenders in the aggregate having more than
50% of the Aggregate Commitment or, if the Aggregate Commitment has been
terminated, Lenders in the aggregate holding more than 50% of the aggregate
unpaid principal amount of the Outstanding Credit Extensions to all Borrowers.

           "Reserve Requirement" means, with respect to an Interest Period, the
maximum aggregate reserve requirement (including all basic, supplemental,
marginal and other reserves) which is imposed under Regulation D of the FRB on
Eurocurrency liabilities.

           "S&P" means Standard and Poor's Ratings Services, a division of The
McGraw Hill Companies, Inc.

           "SEC" means the Securities and Exchange Commission.

           "Securitization Transaction" means any sale, assignment or other
transfer by a Borrower or a Subsidiary thereof of accounts receivable or other
payment obligations owing to such Borrower or such Subsidiary or any interest in
any of the foregoing, together in each case with any collections and other
proceeds thereof, any collection or deposit accounts related thereto, and any
collateral, guaranties or other property or claims in favor of such Borrower or
such Subsidiary supporting or securing payment by the obligor thereon of, or
otherwise related to, any such receivables.

           "Significant Subsidiary" means, with respect to any Borrower, a
"significant subsidiary" (as defined in Regulation S-X of the SEC as in effect
on the date of this Agreement) of such Borrower; provided that each of PEPCO,
DPL and ACE shall at all times be a Significant Subsidiary of PHI.

           "Single Employer Plan" means, with respect to a Borrower, a Plan
maintained by such Borrower or any member of the Controlled Group for employees
of such Borrower or any member of the Controlled Group.

"SPC" is defined in Section 12.5.

           "SPV" is defined in the definition of Permitted PHI Liens.

           "Special Purpose Subsidiary" means a direct or indirect wholly owned
corporate Subsidiary of ACE, substantially all of the assets of which are
Intangible Transition Property and proceeds thereof, formed solely for the
purpose of holding such assets and issuing Transition Bonds and, which complies
with the requirements customarily imposed on bankruptcy-remote corporations in
receivables securitizations.

           "Sublimit" means each of the PHI Sublimit, the PEPCO Sublimit, the
DPL Sublimit and the ACE Sublimit.



--------------------------------------------------------------------------------



           "Sublimit Percentage" means, with respect to any Subsidiary Borrower,
the percentage which such Subsidiary Borrower's Sublimit is of the aggregate
amount of the Sublimits of all Subsidiary Borrowers (without regard to the
Subsidiary Borrower Sublimit).

           "Subsidiary" of a Person means (i) any corporation more than 50% of
the outstanding securities having ordinary voting power of which shall at the
time be owned or controlled, directly or indirectly, by such Person or by one or
more of its Subsidiaries or by such Person and one or more of its Subsidiaries,
or (ii) any partnership, limited liability company, association, business trust,
joint venture or similar business organization more than 50% of the ownership
interests having ordinary voting power of which shall at the time be so owned or
controlled.

           "Subsidiary Borrower" means each of PEPCO, DPL and ACE; and
"Subsidiary Borrowers" means all of the foregoing.

           "Subsidiary Borrower Sublimit" means the lesser of (a) $200,000,000,
as such amount is reduced from time to time pursuant to Section 2.5; and (b) the
sum of the Sublimits of all Subsidiary Borrowers.

           "Substantial Portion" means, at any time with respect to the Property
of any Person, Property which represents more than 10% of the consolidated
assets of such Person and its Subsidiaries as shown in the consolidated
financial statements of such Person and its Subsidiaries as at the last day of
the preceding fiscal year of such Person.

           "Synthetic Lease" means (a) a so-called synthetic, off-balance sheet
or tax retention lease or (b) any other agreement pursuant to which a Person
obtains the use or possession of property and which creates obligations that do
not appear on the balance sheet of such Person but which, upon the insolvency or
bankruptcy of such Person, would be characterized as indebtedness of such Person
(without regard to accounting treatment).

           "Taxes" means any and all present or future taxes, duties, levies,
imposts, deductions, charges or withholdings, and any and all liabilities with
respect to the foregoing which arise from or relate to any payment made
hereunder or under any Note or Letter of Credit Application, but excluding
Excluded Taxes and Other Taxes.

           "Total Capitalization" means, with respect to any Borrower at any
time, the sum of the Total Indebtedness of such Borrower plus the Net Worth of
such Borrower, each calculated at such time.



--------------------------------------------------------------------------------



           "Total Indebtedness" means, with respect to any Borrower at any time,
all Indebtedness of such Borrower and its Subsidiaries at such time determined
on a consolidated basis in accordance with Agreement Accounting Principles,
excluding, to the extent otherwise included in Indebtedness of such Borrower or
any of its Subsidiaries, (a) debentures issued in connection with Trust
Preferred Securities; (b) any Nonrecourse Transition Bond Debt; (c) any
Nonrecourse Indebtedness listed on Schedule 6; (d) to the extent it constitutes
Nonrecourse Indebtedness, any Indebtedness secured by liens described in clause
(e), (f) or (g) of the definition of Permitted PHI Liens; (e) any other
Nonrecourse Indebtedness of PHI and its Subsidiaries (excluding any Subsidiary
Borrower and its Subsidiaries) to the extent that the aggregate amount of such
Nonrecourse Indebtedness does not exceed $200,000,000; and (f) all Indebtedness
of PCI and, without duplication, of PHI the proceeds of which were used to make
loans or advances to PCI, in an aggregate amount not exceeding the lesser of (i)
the fair market value of the equity collateral accounts in PCI's energy
leveraged lease portfolio or (ii) $700,000,000.

           "Transferee" is defined in Section 12.4.






--------------------------------------------------------------------------------





           "Transition Bonds" means bonds described as "transition bonds" in the
New Jersey Transition Bond Statute.

           "Trust Preferred Securities" means the securities described on
Schedule 3.

           "Type" means, with respect to any Advance, its nature as a Floating
Rate Advance or a Eurodollar Advance.

           "Unmatured Default" means an event which but for the lapse of time or
the giving of notice, or both, would constitute a Default.

           "Utilization Fee Rate" means, at any time for any Borrower, the
"Utilization Fee Rate" applicable for such Borrower at such time in accordance
with the Pricing Schedule.

           "Voting Stock" means, with respect to any Person, voting stock of any
class or kind ordinarily having the power to vote for the election of directors,
managers or other voting members of the governing body of such Person.

          1.2          Interpretation.

          (a)           The meanings of defined terms are equally applicable to
the singular and plural forms of such terms.

          (b)           Article, Section, Schedule and Exhibit references are to
this Agreement unless otherwise specified.

          (c)           The term "including" is not limiting and means
"including without limitation."



--------------------------------------------------------------------------------



          (d)           In the computation of periods of time from a specified
date to a later specified date, the word "from" means "from and including"; the
words "to" and "until" each mean "to but excluding", and the word "through"
means "to and including."

          (e)           Unless otherwise expressly provided herein, (i)
references to agreements (including this Agreement) and other contractual
instruments shall be deemed to include all subsequent amendments and other
modifications thereto, but only to the extent such amendments and other
modifications are not prohibited by the terms of this Agreement, and (ii)
references to any statute or regulation are to be construed as including all
statutory and regulatory provisions consolidating, amending, replacing,
supplementing or interpreting such statute or regulation.

          1.3          Accounting. (a) Except as provided to the contrary
herein, all accounting terms used herein shall be interpreted and all accounting
determinations hereunder shall be made in accordance with Agreement Accounting
Principles, except that any calculation or determination which is to be made on
a consolidated basis shall be made for the applicable Borrower and all of its
Subsidiaries, including those Subsidiaries of such Borrower, if any, which are
unconsolidated on such Borrower's audited financial statements.

          (b)           If at any time any change in Agreement Accounting
Principles would affect the computation of any financial ratio or requirement
set forth herein with respect to any Borrower and either such Borrower or the
Required Lenders shall so request, the Agent, the Lenders and such Borrower
shall negotiate in good faith to amend such ratio or requirement to preserve the
original intent thereof in light of such change in Agreement Accounting
Principles (subject to the approval of the Required Lenders); provided that,
until so amended, (i) such ratio or requirement shall continue to be computed in
accordance with Agreement Accounting Principles as in effect prior to such
change and (ii) such Borrower shall provide to the Agent and the Lenders
financial statements and other documents required under this Agreement setting
forth a reconciliation between calculations of such ratio or requirement made
before and after giving effect to such change in Agreement Accounting
Principles.


ARTICLE II



THE CREDITS


          2.1          Commitment. Each Lender severally agrees, on the terms
and conditions set forth in this Agreement, to make Loans to any Borrower, and
to participate in Letters of Credit issued upon the request of any Borrower, in
amounts not to exceed in the aggregate at any one time outstanding the amount of
such Lender's Commitment; provided that (i) the aggregate principal amount of
all Loans by such Lender to any Borrower shall not exceed such Lender's Pro Rata
Share of the aggregate principal amount of all Loans to such Borrower; (ii) such
Lender's participation in Letters of Credit issued for the account of any
Borrower shall not exceed such Lender's Pro Rata Share of all LC Obligations of
such Borrower; (iii) the Outstanding Credit Extensions to PHI shall not at any
time exceed the PHI Sublimit; (iv) the



--------------------------------------------------------------------------------



Outstanding Credit Extensions to PEPCO shall not any time exceed the PEPCO
Sublimit; (v) the Outstanding Credit Extensions to DPL shall not at any time
exceed the DPL Sublimit; (vi) the Outstanding Credit Extensions to ACE shall not
at any time exceed the ACE Sublimit; (vii) the Outstanding Credit Extensions to
all Subsidiary Borrowers collectively shall not at any time exceed the
Subsidiary Borrower Sublimit; and (viii) the LC Obligations of all Borrowers
collectively shall not at any time exceed the Letter of Credit Sublimit. Within
the foregoing limits, each Borrower may from time to time borrow, prepay
pursuant to Section 2.7 and reborrow hereunder prior to the Facility Termination
Date for such Borrower.

          2.2          Required Payments; Termination. All outstanding Advances
to any Borrower and all other unpaid Obligations of such Borrower shall be paid
in full by such Borrower on the Maturity Date for such Borrower.

          2.3          Ratable Loans. Each Advance hereunder shall be made by
the Lenders ratably in accordance with their Pro Rata Shares.

          2.4          Types of Advances. The Advances to any Borrower may be
Floating Rate Advances or Eurodollar Advances, or a combination thereof, as
selected by such Borrower in accordance with Sections 2.8 and 2.9.

          2.5          Facility Fee; Utilization Fee; Reductions in Aggregate
Commitment. Each Borrower agrees to pay to the Agent for the account of the
Lenders according to their Pro Rata Shares a facility fee at a per annum rate
equal to the Facility Fee Rate for such Borrower on the daily amount of (i) in
the case of PHI, the PHI Sublimit, and (ii) in the case of each Subsidiary
Borrower, such Subsidiary Borrower's Sublimit Percentage of the Subsidiary
Borrower Sublimit (in each case regardless of the amount of Outstanding Credit
Extensions to such Borrower); provided that if the obligations of the Lenders to
make Credit Extensions to a Borrower have been terminated pursuant to Section
8.1, the facility fee shall be based on the Outstanding Credit Extensions to
such Borrower. Facility fees payable by each Borrower shall accrue from the
Closing Date to the Facility Termination Date for such Borrower (or, if later,
to the date all of such Borrower's Obligations have been paid in full) and shall
be payable on each Payment Date and on the Facility Termination Date (and, if
applicable, thereafter on demand).

          (b)           PHI agrees to pay to the Agent for the account of the
Lenders according to their Pro Rata Shares a utilization fee, for each day on
which the Outstanding Credit Extensions to PHI exceed 33-1/3% of the PHI
Sublimit, at a rate per annum equal to the Utilization Fee Rate for PHI on the
Outstanding Credit Extensions to PHI on such day, payable on each Payment Date
and on the Facility Termination Date for PHI.

          (c)           Each Subsidiary Borrower agrees to pay to the Agent for
the account of the Lenders according to their Pro Rata Shares a utilization fee,
for each day on which the Outstanding Credit Extensions to all Subsidiary
Borrowers exceed 33-1/3% of the Subsidiary Borrower Sublimit, at a rate per
annum equal to the Utilization Fee Rate for such Subsidiary Borrowers on the
Outstanding Credit Extensions to such Subsidiary Borrower on such day, payable
on each Payment Date and on the Facility Termination Date for such Subsidiary
Borrower.







--------------------------------------------------------------------------------



          (d)           Any Borrower may permanently reduce such Borrower's
Sublimit, and the Subsidiary Borrowers acting collectively may reduce the
Subsidiary Borrower Sublimit, in each case in whole, or in part ratably among
the Lenders in accordance with their Pro Rata Shares, and in integral multiples
of $10,000,000, upon at least five Business Days' written notice to the Agent,
which notice shall specify the amount of any such reduction, provided that (i)
no Borrower's Sublimit may be reduced below the amount of the Outstanding Credit
Extensions to such Borrower and (ii) the Subsidiary Borrower Sublimit may not be
reduced below the amount of the Outstanding Credit Extensions to all Subsidiary
Borrowers. Any reduction of the PHI Sublimit or the Subsidiary Borrower Sublimit
shall reduce the Aggregate Commitment by a corresponding amount. No reduction of
a Subsidiary Borrower's individual Sublimit shall reduce the Aggregate
Commitment except to the extent that such reduction reduces the amount of the
Subsidiary Borrower Sublimit.

          2.6          Minimum Amount of Each Advance. Each Advance shall be in
the amount of $10,000,000 or a higher integral multiple of $1,000,000; provided
that any Floating Rate Advance may be in the amount of the unused Aggregate
Commitment or in the amount of the applicable Borrower's unused Sublimit.

          2.7          Prepayments.

          (a)           Mandatory. If at any time, a Borrower's Outstanding
Credit Extensions exceed such Borrower's Sublimit, such Borrower shall
immediately prepay Loans (or if all Loans to such Borrower have been paid,
prepay LC Obligations) in an amount (rounded upward, if necessary, to an
integral multiple of $1,000,000) sufficient to eliminate such excess.

          (b)           Voluntary. Any Borrower may from time to time prepay,
without penalty or premium, all outstanding Floating Rate Advances to such
Borrower or, in the amount of $10,000,000 or a higher integral multiple of
$1,000,000, any portion of the outstanding Floating Rate Advances to such
Borrower, upon one Business Day's prior notice to the Agent. Any Borrower may
from time to time prepay, all outstanding Eurodollar Advances to such Borrower
or, in the amount of $10,000,000 or a higher integral multiple of $1,000,000,
any portion of the outstanding Eurodollar Advances to such Borrower upon three
Business Days' prior notice to the Agent.

          (c)           Any prepayment of Eurodollar Advances shall be without
premium or penalty but shall be subject to the payment of any funding
indemnification amounts covered by Section 3.4.

          2.8          Method of Selecting Types and Interest Periods for New
Advances. The applicable Borrower shall select the Type of Advance and, in the
case of each Eurodollar Advance, the Interest Period applicable thereto from
time to time. The applicable Borrower shall give the Agent irrevocable notice (a
"Borrowing Notice") not later than 10:00 a.m. (Chicago



--------------------------------------------------------------------------------



time) on the Borrowing Date of each Floating Rate Advance to such Borrower and
three Business Days before the Borrowing Date for each Eurodollar Advance to
such Borrower, specifying:

          (i)           the Borrowing Date, which shall be a Business Day, of
such Advance,

          (ii)          the aggregate amount of such Advance,

          (iii)         the Type of Advance selected, and

          (iv)         in the case of each Eurodollar Advance, the Interest
Period applicable thereto.

Not later than noon (Chicago time) on each Borrowing Date, each Lender shall
make available its Loan or Loans in funds immediately available in Chicago to
the Agent at its address specified pursuant to Article XIII. The Agent will
promptly make the funds so received from the Lenders available to the applicable
Borrower at the Agent's aforesaid address.

          2.9          Conversion and Continuation of Outstanding Advances.
Floating Rate Advances shall continue as Floating Rate Advances unless and until
such Floating Rate Advances are converted into Eurodollar Advances pursuant to
this Section 2.9 or are repaid in accordance with Section 2.7. Each Eurodollar
Advance shall continue as a Eurodollar Advance until the end of the then
applicable Interest Period therefor, at which time such Eurodollar Advance shall
be automatically converted into a Floating Rate Advance unless (x) such
Eurodollar Advance is or was repaid in accordance with Section 2.7 or (y) the
applicable Borrower shall have given the Agent a Conversion/Continuation Notice
requesting that, at the end of such Interest Period, such Eurodollar Advance
continue as a Eurodollar Advance for a subsequent Interest Period. Subject to
the terms of Section 2.6 any Borrower may elect from time to time to convert all
or any part of a Floating Rate Advance into a Eurodollar Advance. Such Borrower
shall give the Agent irrevocable notice (a "Conversion/Continuation Notice") of
each conversion of a Floating Rate Advance into a Eurodollar Advance or
continuation of a Eurodollar Advance not later than 10:00 a.m. (Chicago time) at
least three Business Days prior to the date of the requested conversion or
continuation, specifying:


 

(i)

the requested date, which shall be a Business Day, of such conversion or
continuation,


 

(ii)

the aggregate amount and Type of the Advance which is to be converted or
continued, and


 

(iii)

the amount of such Advance which is to be converted into or continued as a
Eurodollar Advance and the duration of the Interest Period applicable thereto.


          2.10          Changes in Interest Rate, etc. Each Floating Rate
Advance shall bear interest on the outstanding principal amount thereof, for
each day from the date such Advance is made or is



--------------------------------------------------------------------------------



converted from a Eurodollar Advance into a Floating Rate Advance pursuant to
Section 2.9 to the date it is paid or is converted into a Eurodollar Advance
pursuant to Section 2.9, at a rate per annum equal to the Alternate Base Rate
for such day. Changes in the rate of interest on that portion of any Advance
maintained as a Floating Rate Advance will take effect simultaneously with each
change in the Alternate Base Rate. Each Eurodollar Advance shall bear interest
on the outstanding principal amount thereof from the first day of each Interest
Period applicable thereto to the last day of such Interest Period at the
Eurodollar Rate applicable to such Eurodollar Advance based upon the applicable
Borrower's selections under Sections 2.8 and 2.9 and otherwise in accordance
with the terms hereof.

          2.11          Rates Applicable After Default. Notwithstanding anything
to the contrary contained in Section 2.8 or 2.9, during the continuance of a
Default or Unmatured Default with respect to a Borrower, the Required Lenders
may, at their option, by notice to such Borrower (which notice may be revoked at
the option of the Required Lenders notwithstanding any provision of Section 8.2
requiring unanimous consent of the Lenders to changes in interest rates),
declare that no Advance to such Borrower may be made as, converted into or
continued as a Eurodollar Advance. During the continuance of a Default with
respect to a Borrower, the Required Lenders may, at their option, by notice to
such Borrower (which notice may be revoked at the option of the Required Lenders
notwithstanding any provision of Section 8.2 requiring unanimous consent of the
Lenders to changes in interest rates), declare that (i) each Eurodollar Advance
to such Borrower shall bear interest for the remainder of the applicable
Interest Period at the rate otherwise applicable to such Interest Period plus 2%
per annum, (ii) each Floating Rate Advance to such Borrower shall bear interest
at a rate per annum equal to the Alternate Base Rate in effect from time to time
plus 2% per annum and (iii) the LC Fee Rate payable by such Borrower shall be
increased by 2% per annum, provided that during the continuance of a Default
under Section 7.6 or 7.7 with respect to any Borrower, the interest rates set
forth in clauses (i) and (ii) above and the increase in the LC Fee Rate set
forth in clause (iii) above shall be applicable to all Outstanding Credit
Extensions to such Borrower without any election or action on the part of the
Agent or any Lender.

          2.12          Method of Payment. All payments of the Obligations
hereunder shall be made, without setoff, deduction, or counterclaim, in
immediately available funds to the Agent at the Agent's address specified
pursuant to Article XIII, or at any other office of the Agent specified in
writing by the Agent to the Borrowers, by noon (Chicago time) on the date when
due and shall be applied ratably by the Agent among the Lenders. Each payment
delivered to the Agent for the account of any Lender shall be delivered promptly
by the Agent to such Lender in the same type of funds that the Agent received at
its address specified pursuant to Article XIII or at any Lending Installation
specified in a notice received by the Agent from such Lender. The Agent is
hereby authorized to charge the account of the applicable Borrower maintained
with Bank One for each payment of principal, Reimbursement Obligations, interest
and fees as it becomes due hereunder.




--------------------------------------------------------------------------------



          2.13          Noteless Agreement; Evidence of Indebtedness. (a) Each
Lender shall maintain in accordance with its usual practice an account or
accounts evidencing the indebtedness of each Borrower to such Lender resulting
from each Loan made by such Lender to such Borrower from time to time, including
the amounts of principal and interest payable and paid to such Lender from time
to time hereunder.

          (b)           The Agent shall also maintain accounts in which it will
record (i) the amount of each Loan to each Borrower made hereunder, the Type
thereof and the Interest Period with respect thereto, (ii) the amount of any
principal or interest due and payable or to become due and payable from each
Borrower to each Lender hereunder, (iii) the stated amount of each Letter of
Credit and the amount of the LC Obligations outstanding at any time and (iv) the
amount of any sum received by the Agent hereunder from each Borrower and each
Lender's share thereof.

          (c)           The entries maintained in the accounts maintained
pursuant to clauses (a) and (b) above shall be prima facie evidence of the
existence and amounts of the Obligations therein recorded; provided that the
failure of the Agent or any Lender to maintain such accounts or any error
therein shall not in any manner affect the obligation of the applicable Borrower
to repay the Obligations of such Borrower in accordance with their terms.

          (d)           Any Lender may request that its Loans to any Borrower be
evidenced by a Note. In such event, such Borrower shall prepare, execute and
deliver to such Lender a Note payable to the order of such Lender. Thereafter,
the Loans evidenced by such Note and interest thereon shall at all times
(including after any assignment pursuant to Section 12.3) be represented by one
or more Notes payable to the order of the payee named therein or any assignee
pursuant to Section 12.3, except to the extent that any such Lender or assignee
subsequently returns any such Note for cancellation and requests that such Loans
once again be evidenced as described in clauses (a) and (b) above.

          2.14          Telephonic Notices. Each Borrower hereby authorizes the
Lenders and the Agent to extend, convert or continue Advances, effect selections
of Types of Advances and to transfer funds based on telephonic notices made by
any person the Agent or any Lender in good faith believes to be acting on behalf
of such Borrower, it being understood that the foregoing authorization is
specifically intended to allow Borrowing Notices and Conversion/Continuation
Notices to be given telephonically. Each Borrower agrees that upon the request
of the Agent or any Lender, such Borrower will deliver promptly to the Agent a
written confirmation signed by an Authorized Officer of such Borrower, of each
telephonic notice given by such Borrower pursuant to the preceding sentence. If
the written confirmation differs in any material respect from the action taken
by the Agent and the Lenders, the records of the Agent and the Lenders shall
govern absent manifest error.




--------------------------------------------------------------------------------



          2.15          Interest Payment Dates; Interest and Fee Basis. Interest
accrued on each Floating Rate Advance shall be payable on each Payment Date, on
any date on which such Floating Rate Advance is prepaid, whether due to
acceleration or otherwise, and at maturity. Interest accrued on that portion of
the outstanding principal amount of any Floating Rate Advance converted into a
Eurodollar Advance on a day other than a Payment Date shall be payable on the
date of conversion. Interest accrued on each Eurodollar Advance shall be payable
on the last day of its applicable Interest Period (and, in the case of a
six-month Interest Period, on the day which is three months after the first day
of such Interest Period), on any date on which such Eurodollar Advance is
prepaid, whether by acceleration or otherwise, and at maturity. Interest on
Floating Rate Advances which are bearing interest at the Prime Rate shall be
calculated for actual days elapsed on the basis of a 365-day year or, when
appropriate, 366-day year. All other interest and all fees shall be calculated
for actual days elapsed on the basis of a 360-day year. Interest shall be
payable for the day an Advance is made but not for the day of any payment on the
amount paid if payment is received prior to noon (Chicago time) at the place of
payment. If any payment of principal of or interest on an Advance shall become
due on a day which is not a Business Day, such payment shall be made on the next
succeeding Business Day and, in the case of a principal payment, such extension
of time shall be included in computing interest in connection with such payment.

          2.16          Notification of Advances, Interest Rates, Prepayments
and Commitment Reductions. Promptly after receipt thereof, the Agent will notify
each Lender of the contents of each notice of reduction in the Aggregate
Commitment or any Sublimit, Borrowing Notice, Conversion/Continuation Notice and
notice of repayment received by the Agent hereunder. The Agent will notify each
Lender of the interest rate applicable to each Eurodollar Advance promptly upon
determination of such interest rate and will give each Lender prompt notice of
each change in the Alternate Base Rate.

          2.17          Lending Installations. Each Lender may book its Loans at
any Lending Installation selected by such Lender and may change its Lending
Installation from time to time. All terms of this Agreement shall apply to any
such Lending Installation and the Loans and any Notes issued hereunder shall be
deemed held by each Lender for the benefit of any such Lending Installation.
Each Lender may, by written notice to the Agent and the Borrowers in accordance
with Article XIII, designate replacement or additional Lending Installations
through which Loans will be made by it and for whose account Loan payments are
to be made.

          2.18          Non-Receipt of Funds by the Agent. Unless a Borrower or
a Lender, as the case may be, notifies the Agent prior to the date on which it
is scheduled to make payment to the Agent of (i) in the case of a Lender, the
proceeds of a Loan or (ii) in the case of a Borrower, a payment of principal,
interest or fees to the Agent for the account of the Lenders, that it does not
intend to make such payment, the Agent may assume that such payment has been
made. The Agent may, but shall not be obligated to, make the amount of such
payment available to the intended recipient in reliance upon such assumption. If
a Lender or a Borrower, as the case may be, has not in fact made such payment to
the Agent, the recipient of such payment shall, on



--------------------------------------------------------------------------------



demand by the Agent, repay to the Agent the amount so made available together
with interest thereon in respect of each day during the period commencing on the
date such amount was so made available by the Agent until the date the Agent
recovers such amount at a rate per annum equal to (x) in the case of payment by
a Lender, the Federal Funds Effective Rate for such day for the first three days
and, thereafter, the interest rate applicable to the relevant Loan or (y) in the
case of payment by a Borrower, the interest rate applicable to the relevant
Obligation.

          2.19          Letters of Credit.

          2.19.1          Issuance; Existing Letters of Credit. The Issuer
hereby agrees, on the terms and conditions set forth in this Agreement
(including the limitations set forth in Section 2.1), to issue standby letters
of credit and to renew, extend, increase, decrease or otherwise modify Letters
of Credit ("Modify" and each such action a "Modification") upon the request and
for the account of any Borrower (including Letters of Credit issued jointly for
the account of a Borrower and any Subsidiary of such Borrower) from time to time
from the Closing Date to the Facility Termination Date for such Borrower. No
Letter of Credit shall have an expiry date later than the scheduled Facility
Termination Date. By their execution of this Agreement, the parties hereto agree
that on the Closing Date (without any further action by any Person), each
Existing Letter of Credit shall be deemed to have been issued under this
Agreement and the rights and obligations of the issuer and account party
thereunder shall be subject to the terms hereof.

          2.19.2          Participations. Upon the issuance or Modification by
the Issuer of a Letter of Credit in accordance with this Section 2.19 (or, in
this case of the Existing Letters of Credit, on the Closing Date), the Issuer
shall be deemed, without further action by any party hereto, to have
unconditionally and irrevocably sold to each Lender, and each Lender shall be
deemed, without further action by any party hereto, to have unconditionally and
irrevocably purchased from the Issuer, a participation in such Letter of Credit
(and each Modification thereof and the related LC Obligations) in proportion to
its Pro Rata Share.

          2.19.3          Notice. The applicable Borrower shall give the Issuer
notice prior to 10:00 a.m. (Chicago time) at least three Business Days prior to
the proposed date of issuance or Modification of a Letter of Credit for the
account of such Borrower, specifying the beneficiary, the proposed date of
issuance (or Modification) and the expiry date of such Letter of Credit, and
describing the proposed terms of such Letter of Credit and the nature of the
transactions proposed to be supported thereby. Upon receipt of such notice, the
Issuer shall promptly notify the Agent, and the Agent shall promptly notify each
Lender, of the contents thereof and of the amount of such Lender's participation
in such proposed Letter of Credit. The issuance or Modification by the Issuer of
any Letter of Credit shall, in addition to the conditions precedent set forth in
Article IV (the satisfaction of which the Issuer shall have no duty to
ascertain), be subject to the conditions precedent that such Letter of Credit
shall be reasonably satisfactory to the Issuer and that the applicable Borrower
shall have executed and delivered such application agreement and/or such other
instruments and agreements relating to such Letter of Credit as the Issuer shall
have reasonably requested (each a "Letter of Credit Application"). In the event
of any conflict between the terms of this Agreement and the terms of any Letter
of Credit Application, the terms of this Agreement shall control.


--------------------------------------------------------------------------------

          2.19.4          Letter of Credit Fees. Each Borrower shall pay to the
Agent, for the account of the Lenders ratably in accordance with their
respective Pro Rata Shares, with respect to each Letter of Credit issued for the
account of such Borrower, a letter of credit fee at a per annum rate equal to
the LC Fee Rate in effect from time to time on the amount available under such
Letter of Credit, such fee to be payable in arrears on each Payment Date. Each
Borrower shall also pay to the Issuer for its own account (x) a fronting fee in
the amount agreed to by the Issuer and such Borrower from time to time for each
Letter of Credit issued for the account of such Borrower, with such fee to be
payable in arrears on each Payment Date, and (y) documentary and processing
charges in connection with the issuance or Modification of and draws under
Letters of Credit issued for the account of such Borrower in accordance with the
Issuer's standard schedule for such charges as in effect from time to time.

          2.19.5          Administration; Reimbursement by Lenders. Upon receipt
from the beneficiary of any Letter of Credit of any demand for payment under
such Letter of Credit, the Issuer shall notify the Agent and the Agent shall
promptly notify the applicable Borrower and each Lender as to the amount to be
paid by the Issuer as a result of such demand and the proposed payment date (the
"Letter of Credit Payment Date"). The responsibility of the Issuer to the
applicable Borrower and each Lender shall be only to determine that the
documents (including each demand for payment) delivered under each Letter of
Credit in connection with such presentment shall be in conformity in all
material respects with such Letter of Credit. The Issuer shall endeavor to
exercise the same care in its issuance and administration of Letters of Credit
as it does with respect to letters of credit in which no participations are
granted, it being understood that in the absence of any gross negligence or
willful misconduct by the Issuer, each Lender shall be unconditionally and
irrevocably obligated, without regard to the occurrence of any Default or
Unmatured Default or any condition precedent whatsoever, to reimburse the Issuer
on demand for (i) such Lender's Pro Rata Share of the amount of each payment
made by the Issuer under each Letter of Credit to the extent such amount is not
reimbursed by the applicable Borrower pursuant to Section 2.19.6 plus (ii)
interest on the foregoing amount for each day from the date of the applicable
payment by the Issuer to the date on which such Lender pays the amount to be
reimbursed by it, at a rate of interest per annum equal to the Federal Funds
Effective Rate or, beginning on third Business Day after demand for such amount
by the Issuer, the rate applicable to Floating Rate Advances.

          2.19.6          Reimbursement by Borrowers. Each Borrower shall be
irrevocably and unconditionally obligated to reimburse the Issuer on or before
the applicable Letter of Credit Payment Date for any amount to be paid by the
Issuer upon any drawing under any Letter of Credit issued by the Issuer for the
account of such Borrower, without presentment, demand, protest or other
formalities of any kind; provided that no Borrower shall be precluded from
asserting any claim for direct (but not consequential) damages suffered by such
Borrower to the extent, but only to the extent, caused by (i) the willful
misconduct or gross negligence of the Issuer in determining whether a request
presented under any Letter of Credit issued by it for the account of such
Borrower complied with the terms of such Letter of Credit or (ii) the Issuer's
failure to pay under any Letter of Credit issued by it for the account of such
Borrower after the presentation to it of a request strictly complying with the
terms and conditions of such Letter of



--------------------------------------------------------------------------------



Credit. All such amounts paid by the Issuer and remaining unpaid by the
applicable Borrower shall bear interest, payable on demand, for each day until
paid at a rate per annum equal to (x) on or prior to the date on which the
Issuer notifies such Borrower of the amount paid under any Letter of Credit, the
rate applicable to Floating Rate Advances, and (y) thereafter, the sum of 2%
plus the rate applicable to Floating Rate Advances. The Issuer will pay to each
Lender ratably in accordance with its Pro Rata Share all amounts received by it
from a Borrower for application in payment, in whole or in part, of the
Reimbursement Obligation in respect of any Letter of Credit issued by the Issuer
and any interest thereon, but only to the extent (and, in the case of interest,
for the period of time) such Lender has made payment to the Issuer in respect of
such Letter of Credit pursuant to Section 2.19.5.

          2.19.7          Obligations Absolute. Each Borrower's obligations
under this Section 2.19 with respect to each Letter of Credit issued for the
account of such Borrower shall be absolute and unconditional under any and all
circumstances and irrespective of any setoff, counterclaim or defense to payment
which such Borrower may have or have had against the Issuer, any Lender or any
beneficiary of any such Letter of Credit. Each Borrower agrees with the Issuer
and the Lenders that neither the Issuer nor any Lender shall be responsible for,
and the applicable Borrower's Reimbursement Obligation in respect of any Letter
of Credit issued for the account of such Borrower shall not be affected by,
among other things, the validity or genuineness of documents or of any
endorsements thereon, even if such documents should in fact prove to be in any
or all respects invalid, fraudulent or forged, or any dispute between or among
such Borrower, any of its Affiliates, the beneficiary of any Letter of Credit or
any financing institution or other party to whom any Letter of Credit may be
transferred or any claims or defenses whatsoever of such Borrower or of any of
its Affiliates against the beneficiary of any Letter of Credit or any such
transferee. The Issuer shall not be liable for any error, omission, interruption
or delay in transmission, dispatch or delivery of any message or advice, however
transmitted, in connection with any Letter of Credit. Each Borrower agrees that
any action taken or omitted by the Issuer or any Lender under or in connection
with any Letter of Credit and the related drafts and documents, if done without
gross negligence or willful misconduct, shall be binding upon such Borrower and
shall not put the Issuer or any Lender under any liability to such Borrower.
Nothing in this Section 2.19.7 is intended to limit the right of the applicable
Borrower to make a claim against the Issuer for damages as contemplated by the
proviso to the first sentence of Section 2.19.6.

          2.19.8          Actions of Issuer. The Issuer shall be entitled to
rely, and shall be fully protected in relying, upon any Letter of Credit, draft,
writing, resolution, notice, consent, certificate, affidavit, letter, cablegram,
telegram, facsimile, telex or teletype message, statement, order or other
document believed by it to be genuine and correct and to have been signed, sent
or made by the proper Person or Persons, and upon advice and statements of legal
counsel, independent accountants and other experts selected by the Issuer. The
Issuer shall be fully justified in failing or refusing to take any action under
this Agreement unless it shall first have received such advice or concurrence of
the Required Lenders as it reasonably deems appropriate or it shall first be
indemnified to its reasonable satisfaction by the Lenders against any and all
liability and expense which may be incurred by it by reason of taking or
continuing to take any such action. Notwithstanding any other provision of this
Section 2.19, the Issuer shall in all cases be fully protected in acting, or in
refraining from acting, under this Agreement in accordance with a request of the
Required Lenders, and such request and any action taken or failure to act
pursuant thereto shall be binding upon the Lenders and any future holder of a
participation in any Letter of Credit.






--------------------------------------------------------------------------------





          2.19.9          Indemnification. Each Borrower hereby agrees to
indemnify and hold harmless each Lender, the Issuer and the Agent, and their
respective directors, officers, agents and employees, from and against any and
all claims and damages, losses, liabilities, costs or expenses which such
Lender, the Issuer or the Agent may incur (or which may be claimed against such
Lender, the Issuer or the Agent by any Person whatsoever) by reason of or in
connection with the issuance, execution and delivery or transfer of or payment
or failure to pay under any Letter of Credit issued for the account of such
Borrower or any actual or proposed use of any such Letter of Credit, including
any claims, damages, losses, liabilities, costs or expenses which the Issuer may
incur by reason of or in connection with (i) the failure of any other Lender to
fulfill or comply with its obligations to the Issuer hereunder (but nothing
herein contained shall affect any right a Borrower may have against any
defaulting Lender) or (ii) by reason of or on account of the Issuer issuing any
Letter of Credit which specifies that the term "Beneficiary" included therein
includes any successor by operation of law of the named Beneficiary, but which
Letter of Credit does not require that any drawing by any such successor
Beneficiary be accompanied by a copy of a legal document, satisfactory to the
Issuer, evidencing the appointment of such successor Beneficiary; provided that
no Borrower shall be required to indemnify any Lender, the Issuer or the Agent
for any claims, damages, losses, liabilities, costs or expenses to the extent,
but only to the extent, caused by (x) the willful misconduct or gross negligence
of the Issuer in determining whether a request presented under any Letter of
Credit issued by the Issuer for the account of such Borrower complied with the
terms of such Letter of Credit or (y) the Issuer's failure to pay under any
Letter of Credit issued for the account of such Borrower after the presentation
to it of a request strictly complying with the terms and conditions of such
Letter of Credit. Nothing in this Section 2.19.9 is intended to limit the
obligations of any Borrower under any other provision of this Agreement.

          2.19.10          Lenders' Indemnification. Each Lender shall, ratably
in accordance with its Pro Rata Share, indemnify the Issuer, its affiliates and
its directors, officers, agents and employees (to the extent not reimbursed by
the applicable Borrower) against any cost, expense (including reasonable counsel
fees and disbursements), claim, demand, action, loss or liability (except such
as result from such indemnitees' gross negligence or willful misconduct or the
Issuer's failure to pay under any Letter of Credit after the presentation to it
of a request strictly complying with the terms and conditions of such Letter of
Credit) that such indemnitees may suffer or incur in connection with this
Section 2.19 or any action taken or omitted by such indemnitees hereunder.

          2.19.11          Rights as a Lender. In its capacity as a Lender, the
Issuer shall have the same rights and obligations as any other Lender.




--------------------------------------------------------------------------------



ARTICLE III



YIELD PROTECTION; TAXES


          3.1          Yield Protection. If, on or after the date of this
Agreement, the adoption of any law or any governmental or quasi-governmental
rule, regulation, policy, guideline or directive (whether or not having the
force of law), or any change in the interpretation or administration thereof by
any governmental or quasi-governmental authority, central bank or comparable
agency charged with the interpretation or administration thereof, or compliance
by the Issuer, any other Lender or any applicable Lending Installation with any
request or directive (whether or not having the force of law) of any such
authority, central bank or comparable agency:


 

(i)

subjects the Issuer, any other Lender or any applicable Lending Installation to
any Taxes, or changes the basis of taxation of payments (other than with respect
to Excluded Taxes) to the Issuer in respect of Letters of Credit or to any
Lender in respect of its Eurodollar Loans or its participations in Letters of
Credit, or


 

(ii)

imposes or increases or deems applicable any reserve, assessment, insurance
charge, special deposit or similar requirement against assets of, deposits with
or for the account of, or credit extended by, the Issuer, any other Lender or
any applicable Lending Installation (other than reserves and assessments taken
into account in determining the interest rate applicable to Eurodollar
Advances), or


 

(iii)

imposes any other condition the result of which is to increase the cost to the
Issuer, any other Lender or any applicable Lending Installation of issuing or
participating in Letters of Credit or making, funding or maintaining its
Eurodollar Loans or reduces any amount receivable by the Issuer, any other
Lender or any applicable Lending Installation in connection with Letters of
Credit or its Eurodollar Loans, or requires the Issuer, any other Lender or any
applicable Lending Installation to make any payment calculated by reference to
the amount of Letters of Credit issued by it, the amount of its participations
in Letters of Credit or the amount of Eurodollar Loans held or interest received
by it, in each case by an amount deemed material by the Issuer or such other
Lender, and the result of any of the foregoing is to increase the cost to the
Issuer, such other Lender or such applicable Lending Installation of issuing or
participating in Letters of Credit or making or maintaining its Eurodollar Loans
or Commitment or to reduce the return received by the Issuer, such other Lender
or such applicable Lending Installation in connection with such issuing or
participating in Letters of Credit or its Eurodollar Loans or Commitment, then,
within 15 days of demand by the Issuer or such other Lender, the applicable
Borrower (or, if any of the foregoing is not attributable or allocable to a
particular Borrower, PHI) shall pay the Issuer or such other Lender such
additional amount or amounts as will compensate the Issuer or such Lender for
such increased cost or reduction in amount received.




--------------------------------------------------------------------------------



          3.2          Changes in Capital Adequacy Regulations. If the Issuer or
another Lender determines the amount of capital required or expected to be
maintained by the Issuer or such Lender, any Lending Installation of such Lender
or any corporation controlling the Issuer or such Lender is increased as a
result of a Change, then, within 15 days of demand by the Issuer or such Lender,
the applicable Borrower (or, if the amount payable is not attributable or
allocable to a particular Borrower, PHI) shall pay the Issuer or such Lender the
amount necessary to compensate for any shortfall in the rate of return on the
portion of such increased capital which the Issuer or such Lender determines is
attributable to this Agreement, Loans or Letters of Credit outstanding hereunder
(or participations therein) or its Commitment to make Loans or to issue or
participate in Letters of Credit hereunder (after taking into account such
Lender's policies as to capital adequacy). "Change" means (i) any change after
the date of this Agreement in the Risk Based Capital Guidelines (as defined
below) or (ii) any adoption of or change in any other law, governmental or
quasi-governmental rule, regulation, policy, guideline, interpretation, or
directive (whether or not having the force of law) after the date of this
Agreement which affects the amount of capital required or expected to be
maintained by the Issuer, any other Lender or any Lending Installation or any
corporation controlling the Issuer or any other Lender. "Risk Based Capital
Guidelines" means (i) the risk based capital guidelines in effect in the United
States on the date of this Agreement, including transition rules, and (ii) the
corresponding capital regulations promulgated by regulatory authorities outside
the United States implementing the July 1988 report of the Basle Committee on
Banking Regulation and Supervisory Practices Entitled "International Convergence
of Capital Measurements and Capital Standards," including transition rules, and
any amendments to such regulations adopted prior to the date of this Agreement.

          3.3          Availability of Types of Advances. If any Lender notifies
the Agent that maintenance of its Eurodollar Loans at a suitable Lending
Installation would violate any applicable law, rule, regulation, or directive,
whether or not having the force of law, or if the Required Lenders determine
that (i) deposits of a type and maturity appropriate to match fund Eurodollar
Advances are not available or (ii) the interest rate applicable to Eurodollar
Advances does not accurately reflect the cost of making or maintaining
Eurodollar Advances, then the Agent shall suspend the availability of Eurodollar
Advances and require any affected Eurodollar Advances to be repaid or converted
to Floating Rate Advances, subject to the payment of any funding indemnification
amounts required by Section 3.4.

          3.4          Funding Indemnification. If any payment of a Eurodollar
Advance occurs on a day which is not the last day of an Interest Period
therefor, whether because of acceleration, prepayment or otherwise, or a
Eurodollar Advance is not made on the date specified by a Borrower for any
reason other than default by the Lenders, the applicable Borrower will indemnify
each Lender for any loss or cost incurred by it resulting therefrom, including
any loss or cost in liquidating or employing deposits acquired to fund or
maintain such Eurodollar Advance.




--------------------------------------------------------------------------------



          3.5          Taxes.

          (i)           All payments by the Borrowers to or for the account of
the Issuer, any other Lender or the Agent hereunder or under any Note shall be
made free and clear of and without deduction for any and all Taxes. If a
Borrower shall be required by law to deduct any Taxes from or in respect of any
sum payable hereunder to the Issuer, any other Lender or the Agent, (a) the sum
payable shall be increased as necessary so that after making all required
deductions (including deductions applicable to additional sums payable under
this Section 3.5), the Issuer, such Lender or the Agent (as the case may be)
receives an amount equal to the sum it would have received had no such
deductions been made, (b) such Borrower shall make such deductions, (c) such
Borrower shall pay the full amount deducted to the relevant authority in
accordance with applicable law and (d) such Borrower shall furnish to the Agent
the original copy of a receipt evidencing payment thereof within 30 days after
such payment is made.

          (ii)           In addition, each Borrower hereby agrees to pay any
present or future stamp or documentary taxes and any other excise or property
taxes, charges or similar levies which arise from any payment made by it
hereunder or under any Note or Letter of Credit Application or from its
execution or delivery of, or otherwise attributable to such Borrower in
connection with, this Agreement, any Note or any Letter of Credit Application
("Other Taxes").

          (iii)           Each Borrower hereby agrees to indemnify the Issuer,
each other Lender and the Agent for the full amount of Taxes or Other Taxes
(including any Taxes or Other Taxes imposed on amounts payable under this
Section 3.5) paid by the Issuer, such Lender or the Agent and any liability
(including penalties, interest and expenses) arising therefrom or with respect
thereto. Payments due under this indemnification shall be made within 30 days of
the date the Issuer, such Lender or the Agent makes demand therefor pursuant to
Section 3.6.

          (iv)           Each Lender that is not incorporated under the laws of
the United States of America or a state thereof (each a "Non-U.S. Lender")
agrees that it will, not less than ten Business Days after the date of this
Agreement, (i) deliver to each Borrower and the Agent two duly completed copies
of United States Internal Revenue Service Form W-8BEN or W-8ECI certifying in
either case that such Lender is entitled to receive payments under this
Agreement without deduction or withholding of any United States federal income
taxes, and (ii) deliver to each Borrower and the Agent a United States Internal
Revenue Form W-8BEN or W-9, as the case may be, and certify that it is entitled
to an exemption from United States backup withholding tax. Each Non-U.S. Lender
further undertakes to deliver to each Borrower and the Agent (x) renewals or
additional copies of such form (or any successor form) on or before the date
that such form expires or becomes obsolete, and (y) after the occurrence of any
event requiring a change in the most recent forms so delivered by it, such
additional forms or amendments thereto as may be reasonably requested by any
Borrower or the Agent. All forms or amendments described in the preceding
sentence shall certify that such Lender is entitled to receive payments under
this Agreement without deduction or withholding of any United States



--------------------------------------------------------------------------------



federal income taxes, unless an event (including any change in treaty, law or
regulation) has occurred prior to the date on which any such delivery would
otherwise be required which renders all such forms inapplicable or which would
prevent such Lender from duly completing and delivering any such form or
amendment with respect to it and such Lender advises the Borrowers and the Agent
that it is not capable of receiving payments without any deduction or
withholding of United States federal income tax.

          (v)           For any period during which a Non-U.S. Lender has failed
to provide a Borrower with an appropriate form pursuant to clause (iv) above
(unless such failure is due to a change in treaty, law or regulation, or any
change in the interpretation or administration thereof by any governmental
authority, occurring subsequent to the date on which a form originally was
required to be provided), such Borrower shall not be required to increase any
amount payable to such Non-U.S. Lender pursuant to Section 3.5(i)(a) or to
otherwise indemnify such Lender under this Section 3.5 with respect to Taxes
imposed by the United States; provided that, should a Non-U.S. Lender which is
otherwise exempt from or subject to a reduced rate of withholding tax become
subject to Taxes because of its failure to deliver a form required under clause
(iv) above, the applicable Borrower shall take such steps as such Non-U.S.
Lender shall reasonably request to assist such Non-U.S. Lender to recover such
Taxes.

          (vi)           Any Lender that is entitled to an exemption from or
reduction of withholding tax with respect to payments under this Agreement or
any Note pursuant to the law of any relevant jurisdiction or any treaty shall
deliver to the Borrowers (with a copy to the Agent), at the time or times
prescribed by applicable law, such properly completed and executed documentation
prescribed by applicable law as will permit such payments to be made without
withholding or at a reduced rate.

          (vii)           If the U.S. Internal Revenue Service or any other
governmental authority of the United States or any other country or any
political subdivision thereof asserts a claim that the Agent did not properly
withhold tax from amounts paid to or for the account of any Lender (because the
appropriate form was not delivered or properly completed, because such Lender
failed to notify the Agent of a change in circumstances which rendered its
exemption from withholding ineffective, or for any other reason), such Lender
shall indemnify the Agent fully for all amounts paid, directly or indirectly, by
the Agent as tax, withholding therefor, or otherwise, including penalties and
interest, and including taxes imposed by any jurisdiction on amounts payable to
the Agent under this subsection, together with all costs and expenses related
thereto (including attorneys fees and time charges of attorneys for the Agent,
which attorneys may be employees of the Agent). The obligations of the Lenders
under this Section 3.5(vii) shall survive the payment of the Obligations and
termination of this Agreement.




--------------------------------------------------------------------------------



          3.6          Mitigation of Circumstances; Lender Statements; Survival
of Indemnity. Each Lender shall promptly notify the Borrowers and the Agent of
any event of which it has knowledge which will result in, and will use
reasonable commercial efforts available to it (and not, in such Lender's good
faith judgment, otherwise disadvantageous to such Lender) to mitigate or avoid,
(i) any obligation of any Borrower to pay any amount pursuant to Section 3.1,
3.2 or 3.5 and (ii) the unavailability of Eurodollar Advances under Section 3.3
(and, if any Lender has given notice of any such event described above and
thereafter such event ceases to exist, such Lender shall promptly so notify the
Borrowers and the Agent). Without limiting the foregoing, each Lender shall, to
the extent reasonably possible, designate an alternate Lending Installation with
respect to its Eurodollar Loans to reduce any liability of any Borrower to such
Lender under Sections 3.1, 3.2 and 3.5 or to avoid the unavailability of
Eurodollar Advances under Section 3.3, so long as such designation is not, in
the judgment of such Lender, disadvantageous to such Lender. Any Lender claiming
compensation under Section 3.1, 3.2, 3.4, or 3.5 shall deliver a written
statement to the applicable Borrower (with a copy to the Agent) as to the amount
due under the applicable Section, which statement shall set forth in reasonable
detail the calculations upon which such Lender determined such amount and shall
be final, conclusive and binding on such Borrower in the absence of manifest
error. Determination of amounts payable under any such Section in connection
with a Eurodollar Loan shall be calculated as though each Lender funded its
Eurodollar Loan through the purchase of a deposit of the type and maturity
corresponding to the deposit used as a reference in determining the Eurodollar
Rate applicable to such Loan, whether in fact that is the case or not. Unless
otherwise provided herein, the amount specified in the written statement of any
Lender shall be payable on demand after receipt by the applicable Borrower of
such written statement. Notwithstanding any other provision of this Article III,
if any Lender fails to notify a Borrower of any event or circumstance which will
entitle such Lender to compensation from such Borrower pursuant to Section 3.1,
3.2 or 3.5 within 60 days after such Lender obtains knowledge of such event or
circumstance, then such Borrower will not be responsible for any such
compensation arising prior to the 60th day before such Borrower receives notice
from such Lender of such event or circumstance. The obligations of the Borrowers
under Sections 3.1, 3.2, 3.4 and 3.5 shall survive payment of the Obligations
and termination of this Agreement.

          3.7          Replacement of Lender. If any Lender makes a demand for
compensation under Section 3.1, 3.2 or 3.5 or a notice of the type described in
Section 3.3 (any such Lender, an "Affected Lender"), then PHI may replace such
Affected Lender as a party to this Agreement with one or more other Lenders
and/or Purchasers which are willing to accept an assignment from such Lender,
and upon notice from PHI such Affected Lender shall assign, without recourse or
warranty, its Commitment, its Loans and all of its other rights and obligations
hereunder to such other Lenders and/or Purchasers for a purchase price equal to
the sum of the principal amount of the Loans so assigned, all accrued and unpaid
interest thereon, such Affected Lender's ratable share of all accrued and unpaid
fees, any amount payable pursuant to Section 3.4 as a result of such Affected
Lender receiving payment of any Eurodollar Loan prior to the end of an Interest
Period therefor (assuming for such purpose that receipt of payment pursuant to
such assignment constitutes payment of each outstanding Eurodollar Loan) and all
other obligations owed to such Affected Lender hereunder.



--------------------------------------------------------------------------------



ARTICLE IV



CONDITIONS PRECEDENT


          4.1          Initial Credit Extension. The obligation of the Lenders
(or, if applicable, the Issuer) to make the initial Credit Extension hereunder
is subject to the conditions precedent that the Agent has received (a) evidence,
reasonably satisfactory to the Agent, that (i) all obligations of the Borrowers
under the Existing Credit Facility have been (or concurrently with the initial
Credit Extension will be) paid in full; and (ii) all fees and (to the extent
billed) expenses which are payable on or before the date of the initial Credit
Extension to any Arranger, the Agent or any Lender hereunder or in connection
herewith have been (or concurrently with the initial Credit Extension will be)
paid in full; and (b) each of the following documents (with sufficient copies
for each Lender):


 

(i)

Copies of the articles or certificate of incorporation of each Borrower,
together with all amendments thereto, certified by the Secretary or an Assistant
Secretary of such Borrower, and certificates of good standing, certified by the
appropriate governmental officer in the jurisdiction(s) of incorporation of such
Borrower.


 

(ii)

Copies, certified by the Secretary or Assistant Secretary of each Borrower, of
such Borrower's bylaws and of resolutions of its Board of Directors authorizing
the execution, delivery and performance of the Loan Documents to which such
Borrower is a party.


 

(iii)

An incumbency certificate from each Borrower, executed by the Secretary or
Assistant Secretary of such Borrower, which shall identify by name and title and
bear the signatures of the officers of such Borrower authorized to sign the Loan
Documents to which such Borrower is a party, upon which certificate the Agent
and the Lenders shall be entitled to rely until informed of any change in
writing by such Borrower.


 

(iv)

A certificate, signed by an Authorized Officer of PHI, stating that on the date
of the initial Credit Extension no Default or Unmatured Default has occurred and
is continuing with respect to any Borrower.


 

(v)

A written opinion of internal counsel to PHI, substantially in the form of
Exhibit D-1.


 

(vi)

A written opinion of internal counsel to PEPCO, substantially in the form of
Exhibit D-2.


 

(vii)

A written opinion of internal counsel to DPL, substantially in the form of
Exhibit D-3.




--------------------------------------------------------------------------------



 

(viii)

A written opinion of internal counsel to ACE, substantially in the form of
Exhibit D-4.


 

(ix)

A written opinion of Covington & Burling, special New York counsel to the
Borrowers, substantially in the form of Exhibit D-5.


 

(x)

Any Notes requested by a Lender pursuant to Section 2.13 payable to the order of
such requesting Lender.


 

(xi)

Copies of all governmental approvals, if any, necessary for any Borrower to
enter into the Loan Documents to which it is a party and to obtain Credit
Extensions hereunder.


 

(xii)

Such other documents as any Lender or its counsel may reasonably request.


          4.2          Each Credit Extension. Neither the Lenders nor the Issuer
shall be required to make any Credit Extension to any Borrower unless on the
date of such Credit Extension:


 

(i)

No Default or Unmatured Default with respect to such Borrower exists or will
result from such Credit Extension.


 

(ii)

The representations and warranties of such Borrower contained in Article V are
true and correct in all material respects as of the date of such Credit
Extension except to the extent any such representation or warranty is stated to
relate solely to an earlier date, in which case such representation or warranty
shall have been true and correct in all material respects on and as of such
earlier date.


 

(iii)

After giving effect to such Credit Extension, such Borrower's Outstanding Credit
Extensions will not exceed such Borrower's borrowing authority as allowed by
Applicable Governmental Authorities.


 

(iv)

All legal matters incident to the making of such Credit Extension shall be
reasonably satisfactory to the Lenders and their counsel.


          Each request for a Credit Extension by a Borrower shall constitute a
representation and warranty by such Borrower that the conditions contained in
Sections 4.2(i), (ii) and (iii) have been satisfied. Any Lender may require a
duly completed compliance certificate in substantially the form of Exhibit A
from the applicable Borrower as a condition to the making of a Credit Extension.

          4.3          Certain Credit Extensions. Neither the Lenders nor the
Issuer shall be required to make any Credit Extension:




--------------------------------------------------------------------------------



 

(i)

In the case of PHI, after June 30, 2005, unless PHI shall have delivered to the
Agent a certificate to the effect that (and attaching copies of) all corporate
and governmental approvals (including approvals of the SEC and any applicable
state or federal public utilities commission) necessary for such Borrower to
have Outstanding Credit Extensions in the applicable amount have been obtained.


 

(ii)

In the case of PEPCO, after June 30, 2005, unless PEPCO shall have delivered to
the Agent a certificate to the effect that (and attaching copies of) all
corporate and governmental approvals (including approvals of the SEC and any
applicable state or federal public utilities commission) necessary for such
Borrower to have Outstanding Credit Extensions in the applicable amount have
been obtained.


 

(iii)

In the case of DPL, after March 31, 2004, unless DPL shall have delivered to the
Agent a certificate to the effect that (and attaching copies of) all corporate
and governmental approvals (including approvals of the SEC and any applicable
state or federal public utilities commission) necessary for such Borrower to
have Outstanding Credit Extensions in the applicable amount have been obtained.


 

(iv)

In the case of ACE, after January 1, 2004, unless ACE shall have delivered to
the Agent a certificate to the effect that (and attaching copies of) all
corporate and governmental approvals (including approvals of the SEC and any
applicable state or federal public utilities commission) necessary for such
Borrower to have Outstanding Credit Extensions in the applicable amount have
been obtained.


ARTICLE V



REPRESENTATIONS AND WARRANTIES


          Each Borrower represents and warrants to the Lenders that:

          5.1          Existence and Standing. Such Borrower is a corporation,
and each of its Subsidiaries is a corporation, partnership or limited liability
company, duly and properly incorporated or organized, as the case may be,
validly existing and (to the extent such concept applies to such entity) in good
standing under the laws of its jurisdiction (or, if applicable, jurisdictions)
of incorporation or organization and has all requisite authority to conduct its
business in each jurisdiction in which its business is conducted, except where
failure to do so could not reasonably be expected to have a Material Adverse
Effect with respect to such Borrower.

          5.2          Authorization and Validity. Such Borrower has the power
and authority and legal right to execute and deliver the Loan Documents to which
it is a party and to perform its obligations thereunder. The execution and
delivery by such Borrower of the Loan Documents to which it is a party and the
performance of its obligations thereunder have been duly authorized by proper
corporate proceedings, and the Loan Documents to which such Borrower is a party
constitute legal, valid and binding obligations of such Borrower enforceable
against such Borrower in accordance with their terms, except as enforceability
may be limited by bankruptcy, insolvency or similar laws affecting the
enforcement of creditors' rights generally.






--------------------------------------------------------------------------------





          5.3          No Conflict; Government Consent. Neither the execution
and delivery by such Borrower of the Loan Documents to which it is a party, nor
the consummation of the transactions therein contemplated, nor compliance with
the provisions thereof, will violate (i) any law, rule, regulation, order, writ,
judgment, injunction, decree or award binding on such Borrower or any of its
Subsidiaries or (ii) such Borrower's or any of its Subsidiary's articles or
certificate of incorporation, partnership agreement, certificate of partnership,
articles or certificate of organization, bylaws, or operating or other
management agreement, as the case may be, or (iii) the provisions of any
indenture, instrument or agreement to which such Borrower or any of its
Significant Subsidiaries is a party or is subject, or by which it, or its
Property, is bound, or conflict with or constitute a default thereunder, or
result in, or require, the creation or imposition of any Lien in, of or on any
Property of such Borrower or any of its Significant Subsidiaries pursuant to the
terms of any such indenture, instrument or agreement. Except for an appropriate
order or orders of (a) in the case of PHI, PEPCO and DPL, of the SEC under
PUHCA, (b) in the case of DPL, of the Virginia State Corporation Commission and
(c) in the case of ACE, the New Jersey Board of Public Utilities, each of which
has been issued and is in full force and effect (and copies of which have been
delivered to the Agent), no order, consent, adjudication, approval, license,
authorization, or validation of, or filing, recording or registration with, or
exemption by, or other action in respect of any governmental or public body or
authority (including the Federal Energy Regulatory Commission), or any
subdivision thereof, is required to be obtained by such Borrower or any of its
Subsidiaries in connection with the execution and delivery by such Borrower of
the Loan Documents to which it is a party, the borrowings and obtaining of
Letters of Credit by such Borrower under this Agreement, the payment and
performance by such Borrower of its Obligations or the legality, validity,
binding effect or enforceability against such Borrower of any Loan Document to
which such Borrower is a party; provided that each Borrower must obtain the
applicable approvals described in Section 4.3 prior to obtaining Credit
Extensions after the applicable date specified in such Section 4.3 with respect
to such Borrower.

          5.4          Financial Statements. The financial statements included
in such Borrower's Public Reports were prepared in accordance with Agreement
Accounting Principles and fairly present the consolidated financial condition
and operations of such Borrower and its Subsidiaries at the dates thereof and
the consolidated results of their operations for the periods then ended.

          5.5          No Material Adverse Change. Since December 31, 2002,
there has been no change from that reflected in the Public Reports in the
business, Property, financial condition or results of operations of such
Borrower and its Subsidiaries taken as a whole which could reasonably be
expected to have a Material Adverse Effect with respect to such Borrower.

          5.6          Taxes. Such Borrower and its Subsidiaries have filed all
United States federal tax returns and all other material tax returns which are
required to be filed and have paid all taxes due pursuant to said returns or
pursuant to any assessment received by such Borrower or any of its Subsidiaries,
except (a) such taxes, if any, as are being contested in good faith and as to
which adequate reserves have been provided in accordance with Agreement
Accounting Principles and (b) taxes and governmental charges (in addition to
those referred to in clause (a)) in an aggregate amount not exceeding
$1,000,000. The charges, accruals and reserves on the books of such Borrower and
its Subsidiaries in respect of any taxes or other governmental charges are
adequate.






--------------------------------------------------------------------------------





          5.7          Litigation and Contingent Obligations. Except as
disclosed in the Public Reports, there is no litigation, arbitration,
governmental investigation, proceeding or inquiry pending or, to the knowledge
of such Borrower, threatened against or affecting such Borrower or any of its
Subsidiaries which could reasonably be expected to have a Material Adverse
Effect with respect to such Borrower or which seeks to prevent, enjoin or delay
the making of any Loans. Other than any liability incident to any litigation,
arbitration or proceeding which could not reasonably be expected to have a
Material Adverse Effect with respect to such Borrower, such Borrower has no
material contingent obligations not provided for or disclosed in the Public
Reports.

          5.8          Significant Subsidiaries. Schedule 4 contains an accurate
list of all Significant Subsidiaries of such Borrower setting forth their
respective jurisdictions of organization and the percentage of their respective
capital stock or other ownership interests owned by such Borrower or other
Subsidiaries of such Borrower. All of the issued and outstanding shares of
capital stock or other ownership interests of such Significant Subsidiaries have
been (to the extent such concepts are relevant with respect to such ownership
interests) duly authorized and issued and are fully paid and nonassessable.

          5.9          ERISA. Each Plan complies in all material respects with
all applicable requirements of law and regulations, no Reportable Event has
occurred with respect to any Plan, neither such Borrower nor any other member of
the Controlled Group has withdrawn from any Plan or initiated steps to do so,
and no steps have been taken to reorganize or terminate any Plan.

          5.10          Accuracy of Information. No written information, exhibit
or report furnished by such Borrower or any of its Subsidiaries to the Agent or
to any Lender in connection with the negotiation of, or compliance with, the
Loan Documents to which such Borrower is a party contained any material
misstatement of fact or omitted to state a material fact or any fact necessary
to make the statements contained therein not misleading.

          5.11          Regulation U. Margin stock (as defined in Regulation U
of the FRB) constitutes less than 25% of the value of those assets of such
Borrower and its Subsidiaries which are subject to any limitation on sale,
pledge, or other restriction hereunder.

          5.12          Material Agreements. Neither such Borrower nor any
Subsidiary thereof is in default in the performance, observance or fulfillment
of any of the obligations, covenants or conditions contained in any agreement to
which it is a party, which default could reasonably be expected to have a
Material Adverse Effect with respect to such Borrower.

          5.13          Compliance With Laws. Such Borrower and its Subsidiaries
have complied with all applicable statutes, rules, regulations, orders and
restrictions of any domestic or foreign government or any instrumentality or
agency thereof having jurisdiction over the conduct of their respective
businesses or the ownership of their respective Property except for any failure
to comply with any of the foregoing which could not reasonably be expected to
have a Material Adverse Effect with respect to such Borrower.






--------------------------------------------------------------------------------





          5.14          Plan Assets; Prohibited Transactions. Such Borrower is
not an entity deemed to hold "plan assets" within the meaning of 29 C.F.R.
Sections 2510.3-101 of an employee benefit plan (as defined in Section 3(3) of
ERISA) which is subject to Title I of ERISA or any plan (within the meaning of
Section 4975 of the Code), and neither the execution of this Agreement nor the
making of Loans to such Borrower hereunder gives rise to a prohibited
transaction within the meaning of Section 406 of ERISA or Section 4975 of the
Code.

          5.15          Environmental Matters. In the ordinary course of its
business, the officers of such Borrower consider the effect of Environmental
Laws on the business of such Borrower and its Subsidiaries, in the course of
which they identify and evaluate potential risks and liabilities accruing to
such Borrower and its Subsidiaries due to Environmental Laws. On the basis of
this consideration, such Borrower has concluded that Environmental Laws are not
reasonably expected to have a Material Adverse Effect with respect to such
Borrower. Neither such Borrower nor any Subsidiary thereof has received any
notice to the effect that its operations are not in material compliance with any
of the requirements of applicable Environmental Laws or are the subject of any
federal or state investigation evaluating whether any remedial action is needed
to respond to a release of any toxic or hazardous waste or substance into the
environment, which noncompliance or remedial action could reasonably be expected
to have a Material Adverse Effect with respect to such Borrower.

          5.16          Investment Company Act. Neither such Borrower nor any
Subsidiary thereof is an "investment company" or a company "controlled" by an
"investment company", within the meaning of the Investment Company Act of 1940.

          5.17          Public Utility Holding Company Act. PHI is a "holding
company" within the meaning of PUHCA.

          5.18          Insurance. Such Borrower and its Significant
Subsidiaries maintain insurance with financially sound and reputable insurance
companies on all their Property of a character usually insured by entities in
the same or similar businesses similarly situated against loss or damage of the
kinds and in the amounts, customarily insured against by such entities, and
maintain such other insurance as is usually carried by such entities.

          5.19          No Default. No Default or Unmatured Default exists.

          5.20          Ownership of Properties. As of the Closing Date, such
Borrower and its Subsidiaries have valid title, free of all Liens other than
those permitted by Section 6.12, to all the Property reflected as owned by such
Borrower and its Subsidiaries in the March 31, 2003 financial statements of such
Borrower referred to in Section 5.4, other than Property used, sold, transferred
or otherwise disposed of since such date (a) in the ordinary course of business,
(b) which are not material to the business of such Borrower and its Subsidiaries
taken as a whole or (c) as otherwise permitted by the terms of the Existing
Credit Facility.

          5.21          Tax Shelter Regulations. Such Borrower does not intend
to treat any Credit Extension or related transaction hereunder as being a
"reportable transaction" (within the meaning of Treasury Regulation Section
1.6011-4).



--------------------------------------------------------------------------------

ARTICLE VI



COVENANTS


          During the term of this Agreement, unless the Required Lenders shall
otherwise consent in writing:

          6.1          Financial Reporting. Each Borrower will maintain, for
itself and each of its Subsidiaries, a system of accounting established and
administered in accordance with Agreement Accounting Principles, and furnish to
the Agent (in such number of copies as the Agent may reasonably request):


 

(i)

Within 100 days after the close of each of its fiscal years, an audit report,
which shall be without a "going concern" or similar qualification or exception
and without any qualification as to the scope of the audit, certified by
independent certified public accountants acceptable to the Required Lenders,
prepared in accordance with Agreement Accounting Principles on a consolidated
and consolidating basis (consolidating statements need not be certified by such
accountants) for itself and its Subsidiaries, including balance sheets as of the
end of such period, related profit and loss and reconciliation of surplus
statements, and a statement of cash flows, accompanied by (a) any management
letter prepared by said accountants, and (b) a certificate of said accountants
that, in the course of their examination necessary for their certification of
the foregoing, they have obtained no knowledge of any Default or Unmatured
Default with respect to such Borrower, or if, in the opinion of such
accountants, any such Default or Unmatured Default shall exist, stating the
nature and status thereof; provided that if such Borrower is then a "registrant"
within the meaning of Rule 1-01 of Regulation S-X of the SEC and required to
file a report on Form 10-K with the SEC, a copy of such Borrower's annual report
on Form 10-K (excluding the exhibits thereto, unless such exhibits are requested
under clause (viii) of this Section) or any successor form and a manually
executed copy of the accompanying report of such Borrower's independent public
accountant, as filed with the SEC, shall satisfy the requirements of this clause
(i);


 

(ii)

Within 60 days after the close of the first three quarterly periods of each of
its fiscal years, for itself and its Subsidiaries, either (i) consolidated and
consolidating unaudited balance sheets as at the close of each such period and
consolidated and consolidating profit and loss and reconciliation of surplus
statements and a statement of cash flows for the period from the beginning of
such fiscal year to the end of such quarter, all certified by its chief
financial officer or (ii) if such Borrower is then a "registrant" within the
meaning of Rule 1-01 of Regulation S-X of the SEC and required to file a report
on Form 10-Q with the SEC, a copy of such Borrower's report on Form 10-Q for
such quarterly period, excluding the exhibits thereto, unless such exhibits are
requested under clause (viii) of this Section.



--------------------------------------------------------------------------------

 

(iii)

Together with the financial statements required under Sections 6.1(i) and (ii),
a compliance certificate in substantially the form of Exhibit A signed by an
Authorized Officer of such Borrower showing the calculations necessary to
determine such Borrower's compliance with Section 6.13 of this Agreement and
stating that, to the knowledge of such officer, no Default or Unmatured Default
with respect to such Borrower exists, or if any such Default or Unmatured
Default exists, stating the nature and status thereof.


 

(iv)

As soon as possible and in any event within 30 days after receipt by such
Borrower, a copy of (a) any notice or claim to the effect that such Borrower or
any of its Subsidiaries is or may be liable to any Person as a result of the
release by such Borrower, any of its Subsidiaries, or any other Person of any
toxic or hazardous waste or substance into the environment, and (b) any notice
alleging any violation of any federal, state or local environmental, health or
safety law or regulation by such Borrower or any of its Subsidiaries, which, in
either case, could be reasonably expected to have a Material Adverse Effect with
respect to such Borrower.


 

(v)

In the case of PHI, promptly upon the furnishing thereof to its shareholders,
copies of all financial statements, reports and proxy statements so furnished.


 

(vi)

Promptly upon the filing thereof, copies of all registration statements and
annual, quarterly, monthly or other regular reports which such Borrower or any
of its Subsidiaries files with the SEC.


 

(vii)

In the case of PHI, as soon as PHI obtains knowledge of an actual Change in
Control or publicly disclosed prospective Change in Control, written notice of
same, including the anticipated or actual date of and all other publicly
disclosed material terms and conditions surrounding such proposed or actual
Change in Control.


 

(viii)

Such other information (including nonfinancial information) as the Agent or any
Lender may from time to time reasonably request.


          Documents required to be delivered pursuant to clause (i), (ii), (v)
or (vi) above may be delivered electronically and, if so delivered, shall be
deemed to have been delivered on the date (i) on which the applicable Borrower
posts such documents, or provides a link thereto, on a website on the internet
at a website address previously specified to the Agent and the Lenders; or (ii)
on which such documents are posted on the applicable Borrower's behalf on
IntraLinks or another relevant website, if any, to which each of the Agent and
each Lender has access; provided that (i) upon request of the Agent or any
Lender, the applicable Borrower shall deliver paper copies of such documents to
the Agent or such Lender (until a written request to cease delivering paper
copies is given by the Agent or such Lender) and (ii) the applicable Borrower
shall notify (which may be by facsimile or electronic mail) the Agent and each
Lender of the posting of any documents. The Agent shall have no obligation to
request the delivery of, or to maintain copies of, the documents referred to
above or to monitor compliance by any Borrower with any such request for
delivery, and each Lender shall be solely responsible for requesting delivery to
it or maintaining its copies of such documents.






--------------------------------------------------------------------------------





          6.2          Use of Proceeds. Each Borrower will use the proceeds of
the Advances to it for general corporate purposes. No Borrower will, nor will it
permit any Subsidiary to, use any of the proceeds of the Advances to it to
purchase or carry any "margin stock" (as defined in Regulation U of the FRB).

          6.3          Notice of Default. Each Borrower will give prompt notice
in writing to the Lenders of the occurrence of any Default or Unmatured Default
with respect to such Borrower and of any other development, financial or
otherwise, which could reasonably be expected to have a Material Adverse Effect
with respect to such Borrower (it being understood and agreed that no Borrower
shall be required to make separate disclosure under this Section 6.3 of
occurrences or developments which have previously been disclosed to the Lenders
in any financial statement or other information delivered to the Lenders
pursuant to Section 6.1).

          6.4          Conduct of Business. Each Borrower will, and will cause
each of its Significant Subsidiaries (or, in the case of clause (ii) below, each
of its Subsidiaries) to, (i) carry on and conduct its business in substantially
the same manner and in substantially the same fields of enterprise as it is
presently conducted and (ii) do all things necessary to remain duly incorporated
or organized, validly existing and (to the extent such concept applies to such
entity) in good standing as a domestic corporation, partnership or limited
liability company in its jurisdiction of incorporation or organization, as the
case may be, and maintain all requisite authority to conduct its business in
each jurisdiction in which its business is conducted, except to the extent, in
the case of all matters covered by this clause (ii) other than the existence of
such Borrower, that failure to do so would not reasonably be expected to have a
Material Adverse Effect with respect to such Borrower.

          6.5          Taxes. Each Borrower will, and will cause each of its
Subsidiaries to, timely file complete and correct United States federal and
applicable foreign, state and local tax returns required by law and pay when due
all taxes, assessments and governmental charges and levies upon it or its
income, profits or Property, except (a) those that are being contested in good
faith by appropriate proceedings and with respect to which adequate reserves
have been set aside in accordance with Agreement Accounting Principles and (b)
taxes, governmental charges and levies (in addition to those referred to in
clause (a)) in an aggregate amount not exceeding $1,000,000.

          6.6          Insurance. Each Borrower will, and will cause each of its
Significant Subsidiaries to, maintain with financially sound and reputable
insurance companies insurance on all of its Property in such amounts and
covering such risks as is consistent with sound business practice, and each
Borrower will furnish to any Lender such information as such Lender may
reasonably request as to the insurance carried by such Borrower and its
Significant Subsidiaries.






--------------------------------------------------------------------------------





          6.7          Compliance with Laws. Each Borrower will, and will cause
each of its Subsidiaries to, comply with all laws, rules, regulations, orders,
writs, judgments, injunctions, decrees or awards to which it may be subject,
including all Environmental Laws, where failure to do so could reasonably be
expected to have a Material Adverse Effect with respect to such Borrower.

          6.8          Maintenance of Properties. Each Borrower will, and will
cause each of its Subsidiaries to, do all things necessary to (a) maintain,
preserve, protect and keep its Property in good repair, working order and
condition, and make all necessary and proper repairs, renewals and replacements
so that its business carried on in connection therewith may be properly
conducted at all times, where failure to do so could reasonably be expected to
have a Material Adverse Effect with respect to such Borrower; and (b) keep
proper books and records in which full and correct entries shall be made of all
material financial transactions of such Borrower and its Subsidiaries.

          6.9          Inspection. Each Borrower will, and will cause each of
its Significant Subsidiaries to, permit the Agent and the Lenders upon
reasonable notice and at such reasonable times and intervals as the Agent or any
Lender may designate by their respective representatives and agents, to inspect
any of the Property, books and financial records of such Borrower and each such
Significant Subsidiary, to examine and make copies of the books of accounts and
other financial records of such Borrower and each such Significant Subsidiary,
and to discuss the affairs, finances and accounts of such Borrower and each such
Significant Subsidiary with, and to be advised as to the same by, their
respective officers.

          6.10          Merger. No Borrower will, nor will it permit any of its
Significant Subsidiaries to, merge or consolidate with or into any other Person,
except that, so long as both immediately prior to and after giving effect to
such merger or consolidation, no Default or Unmatured Default with respect to
such Borrower shall have occurred and be continuing, (i) any Significant
Subsidiary of a Borrower may merge with such Borrower or a wholly-owned
Subsidiary of such Borrower and (ii) a Borrower may merge or consolidate with
any other Person so long as such Borrower is the surviving entity.

          6.11          Sales of Assets. No Borrower will, nor will it permit
any of its Subsidiaries to, lease, sell or otherwise dispose of any of its
assets (other than in the ordinary course of business), or sell or assign with
or without recourse any accounts receivable, except:
 

(i)

Any Subsidiary of a Borrower may sell, transfer or assign any of its assets to
such Borrower or another Subsidiary of such Borrower.


 

(ii)

The sale, assignment or other transfer of accounts receivable or other rights to
payment pursuant to any Securitization Transaction.


 

(iii)

In the case of PHI, any Permitted PHI Asset Sale so long as, at the time thereof
and immediately after giving effect thereto, no Default or Unmatured Default
with respect to PHI exists.



--------------------------------------------------------------------------------

 

(iv)

In the case of ACE, any Permitted ACE Asset Sale so long as, at the time thereof
and immediately after giving effect thereto, no Default or Unmatured Default
with respect to ACE exists.


 

(v)

In the case of DPL, any Permitted DPL Asset Sale so long as, at the time thereof
and immediately after giving effect thereto, no Default or Unmatured Default
with respect of DPL exists.


 

(vi)

So long as no Default or Unmatured Default exists or would result therefrom, the
sale of Intangible Transition Property to a Special Purpose Subsidiary in
connection with such Special Purpose Subsidiary's issuance of Nonrecourse
Transition Bond Debt.


 

(vii)

Any Borrower and its Subsidiaries may sell or otherwise dispose of assets so
long as the aggregate book value of all assets sold or otherwise disposed of in
any fiscal year of such Borrower (other than assets sold or otherwise disposed
of in the ordinary course of business or pursuant to clauses (i) through (vi)
above) does not exceed a Substantial Portion of the Property of such Borrower.


          6.12          Liens. No Borrower will, nor will it permit any of its
Significant Subsidiaries to, create, incur, or suffer to exist any Lien in, of
or on the Property of such Borrower or any such Significant Subsidiary, except:


 

(i)

Liens for taxes, assessments or governmental charges or levies on its Property
if the same shall not at the time be delinquent or thereafter can be paid
without penalty, or are being contested in good faith and by appropriate
proceedings and for which adequate reserves in accordance with Agreement
Accounting Principles shall have been set aside on its books.


 

(ii)

Liens imposed by law, such as carriers', warehousemen's and mechanics' liens and
other similar liens arising in the ordinary course of business which secure
payment of obligations not more than 90 days past due or which are being
contested in good faith by appropriate proceedings and for which adequate
reserves shall have been set aside on its books.


 

(iii)

Liens arising out of pledges or deposits under worker's compensation laws,
unemployment insurance, old age pensions, or other social security or retirement
benefits, or similar legislation.


 

(iv)

Utility easements, building restrictions, zoning laws or ordinances and such
other encumbrances or charges against real property as are of a nature generally
existing with respect to properties of a similar character and which do not in
any material way affect the marketability of the same or interfere with the use
thereof in the business of such Borrower and its Significant Subsidiaries.


 

(v)

Liens existing on the date hereof and described in Schedule 5 (including Liens
on after-acquired property arising under agreements described in Schedule 5 as
such agreements are in effect on the date hereof).



--------------------------------------------------------------------------------

 

(vi)

Judgment Liens which secure payment of legal obligations that would not
constitute a Default with respect to such Borrower under Article 7.


 

(vii)

Liens on Property acquired by such Borrower or a Significant Subsidiary thereof
after the date hereof, existing on such Property at the time of acquisition
thereof (and not created in anticipation thereof), provided that in any such
case no such Lien shall extend to or cover any other Property of such Borrower
or such Significant Subsidiary, as the case may be.


 

(viii)

Deposits and/or similar arrangements to secure the performance of bids, fuel
procurement contracts or other trade contracts (other than for borrowed money),
leases, statutory obligations, surety and appeal bonds, performance bonds and
other obligations of a like nature incurred in the ordinary course of business
by such Borrower or any of its Significant Subsidiaries.


 

(ix)

Liens on assets of such Borrower and its Significant Subsidiaries arising out of
obligations or duties to any municipality or public authority with respect to
any franchise, grant, license, permit or certificate.


 

(x)

Rights reserved to or vested in any municipality or public authority to control
or regulate any property or asset of such Borrower or any of its Significant
Subsidiaries or to use such property or asset in a manner which does not
materially impair the use of such property or asset for the purposes for which
it is held by such Borrower or such Significant Subsidiary.


 

(xi)

Irregularities in or deficiencies of title to any Property which do not
materially affect the use of such property by such Borrower or any of its
Significant Subsidiaries in the normal course of its business.


 

(xii)

Liens securing Indebtedness of such Borrower and its Subsidiaries incurred to
finance the acquisition of fixed or capital assets, provided that (i) such Liens
shall be created substantially simultaneously with the acquisition of such fixed
or capital assets, (ii) such Liens do not at any time encumber any property
other than the property financed by such Indebtedness, (iii) the principal
amount of Indebtedness secured thereby is not increased and (iv) the principal
amount of Indebtedness secured by any such Lien shall at no time exceed 100% of
the original purchase price of such property at the time it was acquired.


 

(xiii)

Any Lien on any property or asset of any corporation or other entity existing at
the time such corporation or entity is acquired, merged or consolidated or
amalgamated with or into such Borrower or any Significant Subsidiary thereof and
not created in contemplation of such event.



--------------------------------------------------------------------------------

 

(xiv)

Liens arising out of the refinancing, extension, renewal or refunding of any
Indebtedness secured by any Lien permitted by Section 6.12 (v), (vii), (xii) or
(xiii), provided that such Indebtedness is not increased and is not secured by
any additional assets.


 

(xv)

Rights of lessees arising under leases entered into by such Borrower or any of
its Significant Subsidiaries as lessor, in the ordinary course of business.


 

(xvi)

In the case of PHI and PEPCO, Permitted PEPCO Liens.


 

(xvii)

In the case of PHI and DPL, Permitted DPL Liens.


 

(xviii)

In the case of PHI and ACE, Permitted ACE Liens.


 

(xix)

In the case of PHI, Permitted PHI Liens.


 

(xx)

Purchase money mortgages or other purchase money liens or conditional sale,
lease-purchase or other title retention agreements upon or in respect of
property acquired or leased for use in the ordinary course of its business by
such Borrower or any of its Significant Subsidiaries.


 

(xxi)

Liens granted by a Special Purpose Subsidiary to secure Nonrecourse Transition
Bond Debt of such Special Purpose Subsidiary.


 

(xxii)

Liens, in addition to those permitted by clauses (i) through (xxi), granted by
PHI and its Subsidiaries (other than the Subsidiary Borrowers and their
Subsidiaries) to secure Nonrecourse Indebtedness incurred after the date hereof,
provided that the aggregate amount of all Indebtedness secured by such Liens
shall not at any time exceed $200,000,000.


 

(xxiii)

Other Liens, in addition to those permitted by clauses (i) through (xxii),
securing Indebtedness or arising in connection with Securitization Transactions,
provided that the sum (without duplication) of all such Indebtedness, plus the
aggregate investment or claim held at any time by all purchasers, assignees or
other transferees of (or of interests in) receivables and other rights to
payment in all Securitization Transactions (excluding any Nonrecourse Transition
Bond Debt), shall not at any time exceed (a) $700,000,000 for PHI and its
Significant Subsidiaries, (b) $300,000,000 for PEPCO and its Significant
Subsidiaries, (c) $300,000,000 for DPL and its Significant Subsidiaries and (d)
$300,000,000 for ACE and its Significant Subsidiaries.


          6.13          Leverage Ratio.  No Borrower will permit the ratio,
determined as of the end of each of its fiscal quarters, of (i) the Total
Indebtedness of such Borrower to (ii) the Total Capitalization of such Borrower
to be greater than 0.65 to 1.0.

          6.14          Tax Shelter Regulations. If any Borrower determines to
take any action inconsistent with Section 5.21, such Borrower will promptly
notify the Agent thereof and will promptly deliver to the Agent a duly completed
copy of IRS Form 8886 (or any successor form). Each Borrower acknowledges that,
upon any such notification, any Lender may treat its Credit Extensions hereunder
as part of a transaction that is subject to Treasury Regulation Section
301.6112-1, and such Lender will maintain the lists and other records required
by such Treasury Regulation.



--------------------------------------------------------------------------------

ARTICLE VII



DEFAULTS


          The occurrence of any one or more of the following events shall
constitute a Default with respect to the Borrower(s) affected thereby (it being
understood that (a) any Default with respect to a Subsidiary Borrower shall also
be a Default with respect to PHI; and (b) any Default under Section 7.10 or 7.12
shall be a Default for all Borrowers):

          7.1          Representation or Warranty. Any representation or
warranty made, or deemed made pursuant to Section 4.2 by or on behalf of such
Borrower to the Issuer, the Lenders or the Agent under or in connection with
this Agreement or any certificate or information delivered in connection with
this Agreement or any other Loan Document to which such Borrower is a party
shall be materially false on the date as of which made.

          7.2          Nonpayment. Nonpayment of the principal of any Loan to
such Borrower when due; nonpayment of any Reimbursement Obligation of such
Borrower within one Business Day after the same becomes due; or nonpayment by
such Borrower of any interest on any Loan to such Borrower, or of any facility
fee, utilization fee, letter of credit fee or other obligation payable by such
Borrower under any of the Loan Documents to which it is a party, within five
days after the same becomes due.

          7.3          Certain Covenant Breaches. The breach by such Borrower of
any of the terms or provisions of Section 6.2, 6.4 (as to the existence of such
Borrower), 6.10, 6.11, 6.12 or 6.13.

          7.4          Other Breaches. The breach by such Borrower (other than a
breach which constitutes a Default with respect to such Borrower under another
Section of this Article VII) of any of the terms or provisions of this Agreement
which is not remedied within 15 days (or, in the case of Section 6.9, five
Business Days) after the chief executive officer, the chief financial officer,
the President, the Treasurer or any Assistant Treasurer of such Borrower obtains
actual knowledge of such breach.

          7.5          Cross Default. Failure of such Borrower or any of its
Significant Subsidiaries to pay when due any Indebtedness aggregating in excess
of $50,000,000 ("Material Indebtedness"); or the default by such Borrower or any
of its Significant Subsidiaries in the performance (beyond the applicable grace
period with respect thereto, if any) of any term, provision or condition
contained in any agreement under which any such Material Indebtedness was
created or is governed, or any other event shall occur or condition exist, the
effect of which default or event is to cause, or to permit the holder or holders
of such Material Indebtedness to cause, such Material Indebtedness to become due
prior to its stated maturity; or any Material Indebtedness of such Borrower or
any of its Significant Subsidiaries shall be declared to be due and payable or
required to be prepaid or repurchased (other than by a regularly scheduled
payment) prior to the stated maturity thereof; or such Borrower or any of its
Significant Subsidiaries shall not pay, or admit in writing its inability to
pay, its debts generally as they become due.






--------------------------------------------------------------------------------





          7.6          Voluntary Bankruptcy, etc. Such Borrower or any of its
Significant Subsidiaries shall (i) have an order for relief entered with respect
to it under the federal bankruptcy laws as now or hereafter in effect, (ii) make
an assignment for the benefit of creditors, (iii) apply for, seek, consent to,
or acquiesce in, the appointment of a receiver, custodian, trustee, examiner,
liquidator or similar official for it or a Substantial Portion of its Property,
(iv) institute any proceeding seeking an order for relief under the federal
bankruptcy laws as now or hereafter in effect or seeking to adjudicate it a
bankrupt or insolvent, or seeking dissolution, winding up, liquidation,
reorganization, arrangement, adjustment or composition of it or its debts under
any law relating to bankruptcy, insolvency or reorganization or relief of
debtors or fail to file an answer or other pleading denying the material
allegations of any such proceeding filed against it, (v) take any corporate,
partnership or limited liability company action to authorize or effect any of
the foregoing actions set forth in this Section 7.6 or (vi) fail to contest in
good faith any appointment or proceeding described in Section 7.7.

          7.7          Involuntary Bankruptcy, etc. Without the application,
approval or consent of such Borrower or any of its Significant Subsidiaries, a
receiver, trustee, examiner, liquidator or similar official shall be appointed
for such Borrower or any of its Significant Subsidiaries or a Substantial
Portion of its Property, or a proceeding described in Section 7.6(iv) shall be
instituted against such Borrower or any of its Significant Subsidiaries and such
appointment continues undischarged or such proceeding continues undismissed or
unstayed for a period of 30 consecutive days.

          7.8          Seizure of Property, etc. Any court, government or
governmental agency shall condemn, seize or otherwise appropriate, or take
custody or control of, all or any portion of the Property of such Borrower and
its Significant Subsidiaries which, when taken together with all other Property
of such Borrower and its Significant Subsidiaries so condemned, seized,
appropriated, or taken custody or control of, constitutes a Substantial Portion
of its Property.

          7.9          Judgments. Such Borrower or any of its Significant
Subsidiaries shall fail within 60 days to pay, bond or otherwise discharge one
or more (i) judgments or orders for the payment of money in excess of
$50,000,000 (or the equivalent thereof in currencies other than U.S. Dollars) in
the aggregate or (ii) nonmonetary judgments or orders which, individually or in
the aggregate, could reasonably be expected to have a Material Adverse Effect
with respect to such Borrower, and, in any such case, there is a period of five
consecutive days during which a stay of enforcement of such judgment(s) or
order(s) is not in effect (by reason of pending appeal or otherwise).

          7.10          ERISA. (i) Any Person shall engage in any "prohibited
transaction" (as defined in Section 406 of ERISA or Section 4975 of the Code)
involving any Plan, (ii) any "accumulated funding deficiency" (as defined in





--------------------------------------------------------------------------------





Section 302 of ERISA), whether or not waived, shall exist with respect to any
Plan or any Lien in favor of the PBGC or a Plan shall arise on the assets of any
Borrower or any other member of the Controlled Group, (iii) a Reportable Event
shall occur with respect to, or proceedings shall commence to have a trustee
appointed, or a trustee shall be appointed, to administer or to terminate, any
Single Employer Plan, which Reportable Event or commencement of proceedings or
appointment of a trustee is, in the reasonable opinion of the Required Lenders,
likely to result in the termination of such Plan for purposes of Title IV of
ERISA, (iv) any other member of the Plan shall terminate for purposes of Title
IV of ERISA, (v) any Borrower or any other member of the Controlled Group shall,
or in the reasonable opinion of the Required Lenders is likely to, incur any
liability in connection with a withdrawal from, or the insolvency or
reorganization of, a Multiemployer Plan or (vi) any other event or condition
shall occur or exist with respect to a Plan; and in each case referred to in
clauses (i) through (vi) above, such event or condition, together with all other
such events or conditions, if any, could reasonably be expected to have a
Material Adverse Effect with respect to any Borrower.

          7.11          Unenforceability of Loan Documents. Any Loan Document
shall cease to be in full force and effect (other than, in the case of a Note,
as contemplated hereby), any action shall be taken by or on behalf of a Borrower
to discontinue or to assert the invalidity or unenforceability of any of its
obligations under any Loan Document, or any Borrower or any Person acting on
behalf of a Borrower shall deny that such Borrower has any further liability
under any Loan Document or shall give notice to such effect.

          7.12          Change in Control. Any Change in Control shall occur; or
PHI shall fail to own, directly or indirectly, 100% of the Voting Stock of each
Subsidiary Borrower.


ARTICLE VIII



ACCELERATION, WAIVERS, AMENDMENTS AND REMEDIES


          8.1          Acceleration. If any Default described in Section 7.6 or
7.7 occurs with respect to a Borrower, the obligations of the Lenders (including
the Issuer) to make Credit Extensions to such Borrower hereunder shall
automatically terminate and the Obligations of such Borrower shall immediately
become due and payable without any election or action on the part of the Agent
or any Lender. If any other Default occurs with respect to a Borrower, the
Required Lenders (or the Agent with the consent of the Required Lenders) may
terminate or suspend the obligations of the Lenders (including the Issuer) to
make Credit Extensions to such Borrower hereunder, or declare the Obligations of
such Borrower to be due and payable, or both, whereupon such obligations of the
Lenders (including the Issuer) shall terminate and/or the Obligations of such
Borrower shall become immediately due and payable, without presentment, demand,
protest or notice of any kind, all of which each Borrower hereby expressly
waives.

          If, within 30 days after termination of the obligations of the Lenders
to make Credit Extensions to any Borrower hereunder or acceleration of the
maturity of the Obligations of any Borrower as a result of any Default (other
than any Default as described in Section 7.6 or 7.7) with respect to such
Borrower and before any judgment or decree for the payment of the Obligations
due shall have been obtained or entered, the Required Lenders (in their sole
discretion) shall so direct, the Agent shall, by notice to such Borrower,
rescind and annul such termination and/or acceleration.






--------------------------------------------------------------------------------





          8.2          Amendments. Subject to the provisions of this Article
VIII, the Required Lenders (or the Agent with the consent in writing of the
Required Lenders) and the Borrowers may enter into agreements supplemental
hereto for the purpose of adding or modifying any provisions to this Agreement
changing in any manner the rights of the Lenders or any Borrower hereunder or
waiving any Default or Unmatured Default hereunder; provided that no such
supplemental agreement shall, without the consent of all of the Lenders:
 

(i)

Extend the final maturity of any Loan or Reimbursement Obligation or forgive all
or any portion of the principal amount thereof, or reduce the rate or extend the
time of payment of interest thereon or on any facility fees, utilization fees or
letter of credit fees.




(ii)

Reduce the percentage specified in the definition of Required Lenders.


 

(iii)

Extend the Facility Termination Date for any Borrower, increase the amount of
the Commitment of any Lender hereunder, increase any Sublimit or permit any
Borrower to assign its rights under this Agreement.


 

(iv)

Amend this Section 8.2.


No amendment of any provision of this Agreement relating to the Agent shall be
effective without the written consent of the Agent. No amendment of this
Agreement relating to the Issuer shall be effective without the written consent
of the Issuer. The Agent may waive payment of the fee required under Section
12.3.2 without obtaining the consent of any other party to this Agreement.

          8.3          Preservation of Rights. No delay or omission of the
Agent, the Issuer or the Lenders to exercise any right under the Loan Documents
shall impair such right or be construed to be a waiver of any Default or
Unmatured Default or an acquiescence therein, and the making of a Credit
Extension notwithstanding the existence of a Default or Unmatured Default or the
inability of the applicable Borrower to satisfy the conditions precedent to such
Credit Extension shall not constitute any waiver or acquiescence. Any single or
partial exercise of any such right shall not preclude other or further exercise
thereof or the exercise of any other right, and no waiver, amendment or other
variation of the terms, conditions or provisions of any Loan Document whatsoever
shall be valid unless in writing signed by the parties required pursuant to
Section 8.2 and then only to the extent in such writing specifically set forth.
All remedies contained in the Loan Documents or by law afforded shall be
cumulative and all shall be available to the Agent, the Issuer and the Lenders
until the Obligations have been paid in full.




--------------------------------------------------------------------------------



ARTICLE IX



GENERAL PROVISIONS


          9.1          Survival of Representations. All representations and
warranties of the Borrowers contained in this Agreement shall survive the making
of the Credit Extensions herein contemplated.

          9.2          Governmental Regulation. Anything contained in this
Agreement to the contrary notwithstanding, no Lender shall be obligated to
extend credit to any Borrower in violation of any limitation or prohibition
provided by any applicable statute or regulation.

          9.3          Headings. Section headings in the Loan Documents are for
convenience of reference only, and shall not govern the interpretation of any of
the provisions of the Loan Documents.

          9.4          Entire Agreement. The Loan Documents embody the entire
agreement and understanding among the Borrowers, the Agent and the Lenders and
supersede all prior agreements and understandings among the Borrowers, the Agent
and the Lenders relating to the subject matter thereof.

          9.5          Several Obligations; Benefits of this Agreement. The
respective obligations of the Lenders hereunder are several and not joint and no
Lender shall be the partner or agent of any other (except to the extent to which
the Agent is authorized to act as such). The failure of any Lender to perform
any of its obligations hereunder shall not relieve any other Lender from any of
its obligations hereunder. This Agreement shall not be construed so as to confer
any right or benefit upon any Person other than the parties to this Agreement
and their respective successors and assigns, provided that the parties hereto
expressly agree that each Arranger shall enjoy the benefits of the provisions of
Sections 9.6, 9.10 and 10.11 to the extent specifically set forth therein and
shall have the right to enforce such provisions on its own behalf and in its own
name to the same extent as if it were a party to this Agreement.

          9.6          Expenses; Indemnification.

          (i)           PHI shall reimburse the Agent and the each Arranger for
all reasonable costs, internal charges and out of pocket expenses (including
reasonable attorneys' fees and time charges of attorneys for the Agent, which
attorneys may be employees of the Agent) paid or incurred by the Agent or such
Arranger in connection with the preparation, negotiation, execution, delivery,
syndication, review, amendment, modification and administration of the Loan
Documents. Each Borrower agrees to reimburse the Agent, the Arrangers and the
Lenders for all reasonable costs, internal charges and out of pocket expenses
(including reasonable attorneys' fees and time charges of attorneys for the
Agent, the Arrangers and the Lenders, which attorneys may be employees of the
Agent, the Arrangers or a Lender) paid or incurred by the Agent, the Arrangers
or any Lender in connection with the collection and enforcement of the
Obligations of such Borrower under the Loan Documents (including in any
"work-out" or





--------------------------------------------------------------------------------





restructuring of the Obligations of such Borrower resulting from the occurrence
of a Default with respect to such Borrower).

          (ii)           Each Borrower agrees to indemnify the Agent, each
Arranger, each Lender, their respective affiliates, and each of the directors,
officers and employees of the foregoing Persons (collectively, the "Indemnified
Parties") against all losses, claims, damages, penalties, judgments, liabilities
and reasonable expenses (including all reasonable expenses of litigation or
preparation therefor whether or not any Indemnified Party is a party thereto)
which any of them may pay or incur arising out of or relating to this Agreement,
the other Loan Documents, the transactions contemplated hereby or the direct or
indirect application or proposed application of the proceeds of any Credit
Extension hereunder except to the extent that they are determined in a final
non-appealable judgment by a court of competent jurisdiction to have resulted
from the gross negligence or willful misconduct of the Indemnified Party seeking
indemnification; provided that no Subsidiary Borrower shall have any obligation
with respect to any of the foregoing to the extent allocable solely to PHI or
another Subsidiary Borrower. The obligations of the Borrowers under this Section
9.6 shall survive the termination of this Agreement.

          9.7          Numbers of Documents. All statements, notices, closing
documents and requests hereunder shall be furnished to the Agent with sufficient
counterparts so that the Agent may furnish one to each of the Lenders.

          9.8          Disclosure. The Borrowers and the Lenders hereby (i)
acknowledge and agree that Bank One and/or its Affiliates from time to time may
hold investments in, make other loans to or have other relationships with the
Borrowers and their Affiliates and (ii) waive any liability of Bank One or any
of its Affiliates to any Borrower or any Lender, respectively, arising out of or
resulting from such investments, loans or relationships other than liabilities
arising out of the gross negligence or willful misconduct of Bank One or its
Affiliates.

          9.9          Severability of Provisions. Any provision in any Loan
Document that is held to be inoperative, unenforceable, or invalid in any
jurisdiction shall, as to that jurisdiction, be inoperative, unenforceable, or
invalid without affecting the remaining provisions in that jurisdiction or the
operation, enforceability, or validity of that provision in any other
jurisdiction, and to this end the provisions of all Loan Documents are declared
to be severable.

          9.10          Nonliability of Lenders. The relationship between the
Borrowers on the one hand and the Lenders and the Agent on the other hand shall
be solely that of borrower and lender. None of the Agent, any Arranger or any
Lender shall have any fiduciary responsibility to any Borrower. None of the
Agent, any Arranger or any Lender undertakes any responsibility to any Borrower
to review or inform such Borrower of any matter in connection with any phase of
such Borrower's business or operations. Each Borrower agrees that none of the
Agent, any Arranger or any Lender shall have liability to such Borrower (whether
sounding in tort, contract or otherwise) for losses suffered by such Borrower in
connection with, arising out of, or in any way related to, the transactions
contemplated and the relationship established by the Loan Documents, or any act,
omission or event occurring in connection therewith, unless it is determined in
a final non-appealable judgment by a court of competent jurisdiction that such
losses resulted from the gross negligence or willful misconduct of the party
from which recovery is sought. None of the





--------------------------------------------------------------------------------





Agent, any Arranger or any Lender shall have any liability with respect to, and
each Borrower hereby waives, releases and agrees not to sue for, any special,
indirect or consequential damages suffered by such Borrower in connection with,
arising out of, or in any way related to the Loan Documents or the transactions
contemplated thereby.

          9.11          Limited Disclosure.

          (i)           Notwithstanding anything to the contrary herein, each
Borrower, each Lender, the Issuer and the Agent hereby agree that, from the
commencement of discussions with respect to the credit facility established by
this Agreement (the "Facility"), each Borrower, each Lender, the Issuer and the
Agent (and each of their respective, and their respective Affiliates',
employees, officers, directors, representatives, advisors and agents) are
permitted to disclose to any and all Persons, without limitation of any kind,
the tax treatment (as defined in Treasury Regulation Section 1.6011-4) and the
tax structure (as defined in Treasury Regulation Section 1.6011-4) of the
Facility, and all materials of any kind (including opinions or other tax
analyses) that are provided to any Borrower, any Lender, the Issuer or the Agent
related to such structure and tax aspects. In this regard, each of each
Borrower, each Lender, the Issuer and the Agent acknowledges and agrees that the
disclosure of the tax treatment and tax structure of the Facility is not limited
in any way by an express or implied understanding or agreement, oral or written
(whether or not such understanding or agreement is legally binding).
Furthermore, each of each Borrower, each Lender, the Issuer and the Agent
acknowledges and agrees that it does not know or have reason to know that its
use or disclosure of information relating to the tax treatment or tax structure
of the Facility is limited in any other manner (such as where the Facility is
claimed to be proprietary or exclusive) for the benefit of any other Person.

          (ii)           None of the Agent, the Issuer nor any Lender shall
disclose to any Person any Specified Information (as defined below) except to
its, and its Affiliates', officers, employees, agents, accountants, legal
counsel, advisors and other representatives who have a need to know such
Specified Information in connection with the Facility. "Specified Information"
means information that any Borrower has furnished or in the future furnishes to
the Agent, the Issuer or any Lender in confidence, but does not include any such
information that (a) relates to the tax treatment or tax structure of the
transactions contemplated by this Agreement, (b) is published in a source or
otherwise becomes generally available to the public (other than through the
actions of the Agent, the Issuer, any Lender or any of their Affiliates,
officers, employees, agents, accountants, legal counsel, advisors and other
representatives in violation of this Agreement) or that is or becomes available
to the Agent, the Issuer or such Lender from a source other than a Borrower, (c)
without duplication with clause (b) above, is otherwise a matter of general
public knowledge, (d) that is required to be disclosed by law, regulation or
judicial order (including pursuant to the Code), (e) that is requested by any
regulatory body with jurisdiction over the Agent, the Issuer or any Lender, (f)
that is disclosed to legal counsel, accountants and other professional advisors
to the Agent, the Issuer or such Lender, in connection with the exercise of any
right or remedy hereunder or under any Note or any suit or other litigation or
proceeding relating to this Agreement or any Note or to a rating agency if
required by such agency in connection with a rating relating to Credit
Extensions hereunder or (g) that is disclosed to assignees or participants or
potential assignees or participants who agree to be bound by the provisions of
this Section 9.11.






--------------------------------------------------------------------------------





          (iii)           The provisions of this Section 9.11 supersede any
confidentiality obligations of any Lender, the Issuer or the Agent relating to
the Facility under any agreement between any Borrower and any such party.

          9.12          Nonreliance. Each Lender hereby represents that it is
not relying on or looking to any margin stock (as defined in Regulation U of the
FRB) for the repayment of the Credit Extensions provided for herein.

          9.13          Termination of Existing Credit Facility. Lenders which
are parties to the Existing Credit Facility (and which constitute "Required
Lenders" under and as defined in the Existing Credit Facility) hereby waive any
advance notice requirement for terminating the commitments under the Existing
Credit Facility, and the Borrowers and the applicable Lenders agree that the
Existing Credit Facility shall be terminated on the date hereof (except for any
provisions thereof which by their terms survive termination thereof).


ARTICLE X



THE AGENT


          10.1          Appointment; Nature of Relationship. Bank One, NA is
hereby appointed by each of the Lenders as its contractual representative
(herein referred to as the "Agent") hereunder and under each other Loan
Document, and each of the Lenders irrevocably authorizes the Agent to act as the
contractual representative of such Lender with the rights and duties expressly
set forth herein and in the other Loan Documents. The Agent agrees to act as
such contractual representative upon the express conditions contained in this
Article X. Notwithstanding the use of the defined term "Agent," it is expressly
understood and agreed that the Agent shall not have any fiduciary
responsibilities to any Lender by reason of this Agreement or any other Loan
Document and that the Agent is merely acting as the contractual representative
of the Lenders with only those duties as are expressly set forth in this
Agreement and the other Loan Documents. In its capacity as the Lenders'
contractual representative, the Agent (i) does not hereby assume any fiduciary
duties to any of the Lenders, (ii) is a "representative" of the Lenders within
the meaning of Section 9-105 of the Uniform Commercial Code and (iii) is acting
as an independent contractor, the rights and duties of which are limited to
those expressly set forth in this Agreement and the other Loan Documents. Each
of the Lenders hereby agrees to assert no claim against the Agent on any agency
theory or any other theory of liability for breach of fiduciary duty, all of
which claims each Lender hereby waives.

          10.2          Powers. The Agent shall have and may exercise such
powers under the Loan Documents as are specifically delegated to the Agent by
the terms of each thereof, together with such powers as are reasonably
incidental thereto. The Agent shall have no implied duties to the Lenders, or
any obligation to the Lenders to take any action hereunder or under any other
Loan Document except any action specifically provided by the Loan Documents to
be taken by the Agent.






--------------------------------------------------------------------------------





          10.3          General Immunity. Neither the Agent nor any of its
directors, officers, agents or employees shall be liable to any Borrower or any
Lender for any action taken or omitted to be taken by it or them hereunder or
under any other Loan Document or in connection herewith or therewith except to
the extent such action or inaction is determined in a final non-appealable
judgment by a court of competent jurisdiction to have arisen from the gross
negligence or willful misconduct of such Person.

          10.4          No Responsibility for Loans Recitals etc. Neither the
Agent nor any of its directors, officers, agents or employees shall be
responsible for or have any duty to ascertain, inquire into, or verify (a) any
statement, warranty or representation made in connection with any Loan Document
or any borrowing hereunder; (b) the performance or observance of any of the
covenants or agreements of any obligor under any Loan Document, including any
agreement by an obligor to furnish information directly to each Lender; (c) the
satisfaction of any condition specified in Article IV, except receipt of items
required to be delivered solely to the Agent; (d) the existence or possible
existence of any Default or Unmatured Default; or (e) the validity,
enforceability, effectiveness, sufficiency or genuineness of any Loan Document
or any other instrument or writing furnished in connection therewith. The Agent
shall have no duty to disclose to the Lenders information that is not required
to be furnished by a Borrower to the Agent at such time, but is voluntarily
furnished by such Borrower to the Agent (either in its capacity as Agent or in
its individual capacity).

          10.5          Action on Instructions of Lenders. The Agent shall in
all cases be fully protected in acting, or in refraining from acting, hereunder
and under any other Loan Document in accordance with written instructions signed
by the Required Lenders (or, when expressly required hereunder, all of the
Lenders), and such instructions and any action taken or failure to act pursuant
thereto shall be binding on all of the Lenders. The Lenders hereby acknowledge
that the Agent shall be under no duty to take any discretionary action permitted
to be taken by it pursuant to the provisions of this Agreement or any other Loan
Document unless it shall be requested in writing to do so by the Required
Lenders. The Agent shall be fully justified in failing or refusing to take any
action hereunder and under any other Loan Document unless it shall first be
indemnified to its satisfaction by the Lenders pro rata against any and all
liability, cost and expense that it may incur by reason of taking or continuing
to take any such action.

          10.6          Employment of Agents and Counsel. The Agent may execute
any of its duties as Agent hereunder and under any other Loan Document by or
through employees, agents and attorneys in fact and shall not be answerable to
the Lenders, except as to money or securities received by it or its authorized
agents, for the default or misconduct of any such agents or attorneys in fact
selected by it with reasonable care. The Agent shall be entitled to advice of
counsel concerning the contractual arrangement between the Agent and the Lenders
and all matters pertaining to the Agent's duties hereunder and under any other
Loan Document.

          10.7          Reliance on Documents; Counsel. The Agent shall be
entitled to rely upon any Note, notice, consent, certificate, affidavit, letter,
telegram, statement, paper or document believed by it to be genuine and correct
and to have been signed or sent by the proper person or persons, and, in respect
to legal matters, upon the opinion of counsel selected by the Agent, which
counsel may be employees of the Agent.






--------------------------------------------------------------------------------





          10.8          Agent's Reimbursement and Indemnification. The Lenders
agree to reimburse and indemnify the Agent ratably in proportion to their
respective Commitments (or, if the Commitments have been terminated, in
proportion to their Commitments immediately prior to such termination) (i) for
any amounts not reimbursed by any Borrower for which the Agent is entitled to
reimbursement by such Borrower under the Loan Documents, (ii) for any other
expenses incurred by the Agent on behalf of the Lenders, in connection with the
preparation, execution, delivery, administration and enforcement of the Loan
Documents (including for any expenses incurred by the Agent in connection with
any dispute between the Agent and any Lender or between two or more of the
Lenders) and (iii) for any liabilities, obligations, losses, damages, penalties,
actions, judgments, suits, costs, expenses or disbursements of any kind and
nature whatsoever which may be imposed on, incurred by or asserted against the
Agent in any way relating to or arising out of the Loan Documents or any
document delivered in connection therewith or the transactions contemplated
thereby (including for any such amounts incurred by or asserted against the
Agent in connection with any dispute between the Agent and any Lender or between
two or more of the Lenders), or the enforcement of any of the terms of the Loan
Documents or of any such other documents, provided that (i) no Lender shall be
liable for any of the foregoing to the extent any of the foregoing is found in a
final non-appealable judgment by a court of competent jurisdiction to have
resulted from the gross negligence or willful misconduct of the Agent and (ii)
any indemnification required pursuant to Section 3.5(vii) shall, notwithstanding
the provisions of this Section 10.8, be paid by the relevant Lender in
accordance with the provisions thereof. The obligations of the Lenders under
this Section 10.8 shall survive payment of the Obligations and termination of
this Agreement.

          10.9          Notice of Default. The Agent shall not be deemed to have
knowledge or notice of the occurrence of any Default or Unmatured Default
hereunder (except for failure of a Borrower to pay any amount required to be
paid to the Agent hereunder for the account of the Lenders) unless the Agent has
received written notice from a Lender or a Borrower referring to this Agreement,
describing such Default or Unmatured Default and stating that such notice is a
"notice of default". In the event that the Agent receives such a notice, the
Agent shall give prompt notice thereof to all Lenders.

          10.10          Rights as a Lender. In the event the Agent is a Lender,
the Agent shall have the same rights and powers hereunder and under any other
Loan Document with respect to its Commitment, its Loans and its interest in the
LC Obligations as any Lender and may exercise the same as though it were not the
Agent, and the term "Lender" or "Lenders" shall, at any time when the Agent is a
Lender, unless the context otherwise indicates, include the Agent in its
individual capacity. The Agent and its Affiliates may accept deposits from, lend
money to, and generally engage in any kind of trust, debt, equity or other
transaction, in addition to those contemplated by this Agreement or any other
Loan Document, with any Borrower or any of its Subsidiaries in which such
Borrower or such Subsidiary is not restricted hereby from engaging with any
other Person. The Agent in its individual capacity is not obligated to remain a
Lender.







--------------------------------------------------------------------------------






          10.11          Lender Credit Decision. Each Lender acknowledges that
it has, independently and without reliance upon the Agent, any Arranger or any
other Lender and based on the financial statements prepared by the Borrowers and
such other documents and information as it has deemed appropriate, made its own
credit analysis and decision to enter into this Agreement and the other Loan
Documents. Each Lender also acknowledges that it will, independently and without
reliance upon the Agent, any Arranger or any other Lender and based on such
documents and information as it shall deem appropriate at the time, continue to
make its own credit decisions in taking or not taking action under this
Agreement and the other Loan Documents.

          10.12          Successor Agent. The Agent may resign at any time by
giving written notice thereof to the Lenders and PHI, such resignation to be
effective upon the appointment of a successor Agent or, if no successor Agent
has been appointed, forty-five days after the retiring Agent gives notice of its
intention to resign. The Agent may be removed at any time with or without cause
by written notice received by the Agent from the Required Lenders, such removal
to be effective on the date specified by the Required Lenders. Upon any such
resignation or removal, the Required Lenders shall have the right (with, so long
as no Default or Unmatured Default exists with respect to any Borrower, the
consent of PHI, which shall not be unreasonably withheld or delayed) to appoint,
on behalf of the Borrowers and the Lenders, a successor Agent. If no successor
Agent shall have been so appointed by the Required Lenders within thirty days
after the resigning Agent's giving notice of its intention to resign, then the
resigning Agent may appoint, on behalf of the Borrowers and the Lenders, a
successor Agent. Notwithstanding the previous sentence, the Agent may at any
time without the consent of any Lender but with the consent of PHI, not to be
unreasonably withheld or delayed, appoint any of its Affiliates which is a
commercial bank as a successor Agent hereunder. If the Agent has resigned or
been removed and no successor Agent has been appointed, the Lenders may perform
all the duties of the Agent hereunder and the Borrowers shall make all payments
in respect of their respective Obligations to the applicable Lender and for all
other purposes shall deal directly with the Lenders. No successor Agent shall be
deemed to be appointed hereunder until such successor Agent has accepted the
appointment. Any such successor Agent shall be a commercial bank having capital
and retained earnings of at least $100,000,000. Upon the acceptance of any
appointment as Agent hereunder by a successor Agent, such successor Agent shall
thereupon succeed to and become vested with all the rights, powers, privileges
and duties of the resigning or removed Agent. Upon the effectiveness of the
resignation or removal of the Agent, the resigning or removed Agent shall be
discharged from its duties and obligations hereunder and under the Loan
Documents. After the effectiveness of the resignation or removal of an Agent,
the provisions of this Article X shall continue in effect for the benefit of
such Agent in respect of any actions taken or omitted to be taken by it while it
was acting as the Agent hereunder and under the other Loan Documents. In the
event that there is a successor to the Agent (by merger or resignation or
removal), or the Agent assigns its duties and obligations to an Affiliate
pursuant to this Section 10.12, then the term "Prime Rate" as used in this
Agreement shall mean the prime rate, base rate or other analogous rate of the
new Agent. Notwithstanding the foregoing provisions of this Section 10.12, the
Agent may not be removed by the Required Lenders unless the Agent (in its
individual capacity) is concurrently removed from its duties and
responsibilities as the Issuer.

          10.13          Agent's Fee. The Borrowers agree to pay to each of the
Agent and each Arranger, for the Agent's or such Arranger's own account, the
fees agreed to by the Borrowers and the Agent or such Arranger, as applicable.

          10.14          Delegation to Affiliates. The Borrowers and the Lenders
agree that the Agent may delegate any of its duties under this Agreement to any
of its Affiliates. Any such Affiliate (and such Affiliate's directors, officers,
agents and employees) which performs duties in connection with this Agreement
shall be entitled to the same benefits of the indemnification, waiver and other
protective provisions to which the Agent is entitled under Articles IX and X.






--------------------------------------------------------------------------------





          10.15          Other Agents. None of the Lenders identified on the
cover page or signature pages of this Agreement or otherwise herein as being the
"Syndication Agent" a "Co-Documentation Agent," a "Senior Managing Agent" or a
"Managing Agent" (collectively, the "Other Agents") shall have any right, power,
obligation, liability, responsibility or duty under this Agreement other than
those applicable to all Lenders. Each Lender acknowledges that it has not
relied, and will not rely, on any of the Other Agents in deciding to enter into
this Agreement or in taking or refraining from taking any action hereunder or
pursuant hereto.


ARTICLE XI



SETOFF; RATABLE PAYMENTS


          11.1          Setoff. In addition to, and without limitation of, any
rights of the Lenders under applicable law, if any Borrower becomes insolvent,
however evidenced, or any Default occurs with respect to such Borrower, any and
all deposits (including all account balances, whether provisional or final and
whether or not collected or available) and any other Indebtedness at any time
held or owing by any Lender or any Affiliate of any Lender to or for the credit
or account of such Borrower may be offset and applied toward the payment of the
Obligations of such Borrower owing to such Lender, whether or not the
Obligations, or any part thereof, shall then be due.

          11.2          Ratable Payments. If any Lender, whether by setoff or
otherwise, has payment made to it upon the Outstanding Credit Extensions owed to
it by any Borrower (other than payments received pursuant to Section 3.1, 3.2,
3.4 or 3.5 and payments made to the Issuer in respect of Reimbursement
Obligations so long as the Lenders have not funded their participations therein)
in a greater proportion than that received by any other Lender, such Lender
agrees, promptly upon demand, to purchase a portion of the Outstanding Credit
Extensions owed by such Borrower to the other Lenders so that after such
purchase each Lender will hold its ratable proportion of all of such Borrower's
Outstanding Credit Extensions. If any Lender, whether in connection with setoff
or amounts which might be subject to setoff or otherwise, receives collateral or
other protection for the Outstanding Credit Extensions owed by it to any
Borrower or such amounts which may be subject to setoff, such Lender agrees,
promptly upon demand, to take such action necessary such that all Lenders share
in the benefits of such collateral ratably in proportion to the Outstanding
Credit Extensions owed to each of them by such Borrower. In case any such
payment is disturbed by legal process, or otherwise, appropriate further
adjustments shall be made.





--------------------------------------------------------------------------------

ARTICLE XII



BENEFIT OF AGREEMENT; ASSIGNMENTS; PARTICIPATIONS


          12.1          Successors and Assigns. The terms and provisions of the
Loan Documents shall be binding upon and inure to the benefit of the Borrowers
and the Lenders and their respective successors and assigns, except that (i) no
Borrower shall have the right to assign its rights or obligations under the Loan
Documents and (ii) any assignment by any Lender must be made in compliance with
Section 12.3. The parties to this Agreement acknowledge that clause (ii) of the
preceding sentence relates only to absolute assignments and does not prohibit
assignments creating security interests, including any pledge or assignment by
any Lender of all or any portion of its rights under this Agreement and any Note
to a Federal Reserve Bank; provided that no such pledge or assignment creating a
security interest shall release the transferor Lender from its obligations
hereunder unless and until the parties thereto have complied with the provisions
of Section 12.3. The Agent may treat the Person which made any Loan or which
holds any Note as the owner thereof for all purposes hereof unless and until
such Person complies with Section 12.3; provided that the Agent may in its
discretion (but shall not be required to) follow instructions from the Person
which made any Loan or which holds any Note to direct payments relating to such
Loan or Note to another Person. Any assignee of the rights to any Loan or any
Note agrees by acceptance of such assignment to be bound by all the terms and
provisions of the Loan Documents. Any request, authority or consent of any
Person, who at the time of making such request or giving such authority or
consent is the owner of the rights to any Loan (whether or not a Note has been
issued in evidence thereof), shall be conclusive and binding on any subsequent
holder or assignee of the rights to such Loan.

          12.2          Participations.

          12.2.1          Permitted Participants; Effect. Upon giving notice to
but without obtaining the consent of any Borrower, any Lender may, in the
ordinary course of its business and in accordance with applicable law, at any
time sell to one or more banks or other entities ("Participants") participating
interests in any Obligations owing to such Lender, any Note held by such Lender,
any Commitment of such Lender or any other interest of such Lender under the
Loan Documents. In the event of any such sale by a Lender of participating
interests to a Participant, such Lender's obligations under the Loan Documents
shall remain unchanged, such Lender shall remain solely responsible to the other
parties hereto for the performance of such obligations, such Lender shall remain
the owner of the Obligations owing to such Lender and the holder of any Note
issued to it for all purposes under the Loan Documents, all amounts payable by
each Borrower under this Agreement shall be determined as if such Lender had not
sold such participating interests, and the Borrowers, the Issuer and the Agent
shall continue to deal solely and directly with such Lender in connection with
such Lender's rights and obligations under the Loan Documents.

          12.2.2          Voting Rights. Each Lender shall retain the sole right
to approve, without the consent of any Participant, any amendment, modification
or waiver of any provision of the Loan Documents other than any amendment,
modification or waiver which extends the Facility Termination Date for any
Borrower or the final maturity of any Loan or Reimbursement Obligation in which
such Participant has an interest or forgives all or any portion of the principal
amount thereof, or reduces the rate or extends the time of payment of interest
thereon or on any facility fees, utilization fees or letter of credit fees.






--------------------------------------------------------------------------------





          12.2.3          Benefit of Setoff. The Borrowers agree that each
Participant shall be deemed to have the right of setoff provided in Section 11.1
in respect of its participating interest in amounts owing under the Loan
Documents to the same extent as if the amount of its participating interest were
owing directly to it as a Lender under the Loan Documents, provided that each
Lender shall retain the right of setoff provided in Section 11.1 with respect to
the amount of participating interests sold to each Participant. The Lenders
agree to share with each Participant, and each Participant, by exercising the
right of setoff provided in Section 11.1, agrees to share with each Lender, any
amount received pursuant to the exercise of its right of setoff, such amounts to
be shared in accordance with Section 11.2 as if each Participant were a Lender.

          12.3          Assignments.

          12.3.1          Permitted Assignments. Any Lender may, in the ordinary
course of its business and in accordance with applicable law, at any time assign
to one or more banks or other entities ("Purchasers") all or any part of its
rights and obligations under the Loan Documents. Such assignment shall be
substantially in the form of Exhibit B or in such other form as may be agreed to
by the parties thereto. The consent of PHI and the Agent shall be required prior
to an assignment becoming effective with respect to a Purchaser which is not a
Lender or an Affiliate thereof; provided that if a Default exists with respect
to any Borrower, the consent of PHI shall not be required. Any such consent
shall not be unreasonably withheld or delayed. Each such assignment with respect
to a Purchaser which is not a Lender or an Affiliate thereof shall (unless each
of PHI and the Agent otherwise consent) be in an amount not less than the lesser
of (i) $5,000,000 or (ii) the remaining amount of the assigning Lender's
Commitment (calculated as at the date of such assignment) or outstanding Loans
and participations in LC Obligations (to the extent such Commitment has been
terminated). Each assignment shall be of a constant, and not a varying,
percentage of all of the assigning Lender's interests in the Obligations of, and
Commitment to, all Borrowers.

          12.3.2          Effect; Effective Date. Upon (i) delivery to the Agent
of an Assignment Agreement, together with any consents required by Section
12.3.1, and (ii) payment of a $3,500 fee to the Agent for processing such
assignment (unless such fee is waived by the Agent), such Assignment Agreement
shall become effective on the effective date specified in such Assignment
Agreement. On and after the effective date of such Assignment Agreement, such
Purchaser shall for all purposes be a Lender party to this Agreement and any
other Loan Document executed by or on behalf of the Lenders and shall have all
the rights and obligations of a Lender under the Loan Documents, to the same
extent as if it were an original party hereto, and no further consent or action
by the Borrowers, the Lenders or the Agent shall be required to release the
transferor Lender with respect to the percentage of the Aggregate Commitment and
Obligations assigned to such Purchaser. Any Person that is at any time a Lender
and that thereafter ceases to be a Lender pursuant to the terms of this Section
12.3.2 shall continue to be entitled to the benefit of those provisions of this
Agreement that, pursuant to the terms hereof, survive the termination hereof.
Upon the consummation of any assignment to a Purchaser pursuant to this Section
12.3.2, the transferor Lender, the Agent and the Borrowers shall, if the
transferor Lender or the Purchaser desires that its Loans be evidenced by Notes,
make appropriate arrangements so that new Notes or, as appropriate, replacement
Notes are issued to such transferor Lender and new Notes or, as appropriate,
replacement Notes, are issued to such Purchaser.

          12.4          Dissemination of Information. The Borrowers authorize
each Lender to disclose to any Participant or Purchaser or any other Person
acquiring an interest in the Loan Documents by operation of law (each a
"Transferee") and any prospective Transferee any and all information in such
Lender's possession concerning the creditworthiness of the Borrowers and their
respective Subsidiaries, including any information contained in any Public
Reports; provided that each Transferee and prospective Transferee agrees to be
bound by Section 9.11 of this Agreement.






--------------------------------------------------------------------------------





          12.5          Grant of Funding Option to SPC. Notwithstanding anything
to the contrary contained herein, any Lender (a "Granting Lender") may grant to
a special purpose funding vehicle (an "SPC"), identified as such in writing from
time to time by the Granting Lender to the Agent and PHI, the option to provide
to any Borrower all or any part of any Loan that such Granting Lender would
otherwise be obligated to make to such Borrower pursuant to this Agreement;
provided that (i) nothing herein shall constitute a commitment by any SPC to
make any Loan and (ii) if an SPC elects not to exercise such option or otherwise
fails to provide all or any part of such Loan, the Granting Lender shall be
obligated to make such Loan pursuant to the terms hereof. The making of a Loan
by an SPC hereunder shall utilize the Commitment of the Granting Lender to the
same extent, and as if, such Loan were made by such Granting Lender. Each party
hereto agrees that no SPC shall be liable for any indemnity or similar payment
obligation under this Agreement (all liability for which shall remain with the
Granting Lender). In furtherance of the foregoing, each party hereto agrees
(which agreement shall survive the termination of this Agreement) that, prior to
the date that is one year and one day after the payment in full of all
outstanding commercial paper or other senior indebtedness of any SPC, it will
not institute against, or join any other Person in instituting against, such SPC
any bankruptcy, reorganization, arrangement, insolvency or liquidation
proceeding under the laws of the United States or any State thereof. In
addition, notwithstanding anything to the contrary contained in this Section
12.5, any SPC may (a) with notice to, but without the prior written consent of,
PHI and the Agent and without paying any processing fee therefor, assign all or
a portion of its interests in any Loan to the Granting Lender or to any
financial institution (consented to by PHI and the Agent) providing liquidity
and/or credit support to or for the account of such SPC to support the funding
or maintenance of Loans and (b) disclose on a confidential basis any non-public
information relating to its Loans to any rating agency, commercial paper dealer
or provider of any surety, guarantee or credit or liquidity enhancement to such
SPC.

          12.6          Tax Treatment. If any interest in any Loan Document is
transferred to any Transferee which is organized under the laws of any
jurisdiction other than the United States or any State thereof, the transferor
Lender shall cause such Transferee, concurrently with the effectiveness of such
transfer, to comply with the provisions of Section 3.5(iv).


--------------------------------------------------------------------------------

ARTICLE XIII



NOTICES


          13.1          Notices. Except as otherwise permitted by Section 2.14,
all notices, requests and other communications to any party hereunder shall be
in writing (including facsimile transmission or, subject to Section 13.3,
electronic mail or posting on a website) and shall, subject to the last
paragraph of Section 6.1, be given to such party at (i) in the case of any
Borrower or the Agent, its address, facsimile number or electronic mail address
set forth on the signature pages hereof or such other address, facsimile number
or electronic mail address as it may hereafter specify for such purpose by
notice to the other parties hereto; and (ii) in the case of any Lender, at the
address, facsimile number or electronic mail address set forth in its
Administrative Questionnaire or such other address, facsimile number or
electronic mail address as such Lender may hereafter specify for such purpose by
notice to the Borrowers and the Agent. Subject to the last paragraph of Section
6.1, each such notice, request or other communication shall be effective (i) if
given by facsimile transmission, when transmitted to the facsimile number
specified pursuant to this Section and confirmation of receipt is received, (ii)
if given by mail, three Business Days after such communication is deposited in
the mails with first class postage prepaid, addressed as aforesaid, or (iii) if
given by any other means, when delivered (or, in the case of electronic mail,
received) at the address specified pursuant to this Section; provided that
notices to the Agent under Article II shall not be effective until received.

          13.2          Notices to and by Subsidiary Borrowers. Each Subsidiary
Borrower (a) authorizes PHI to send and receive notices on behalf of such
Subsidiary Borrower hereunder and (b) irrevocably agrees that any notice to PHI
which is effective pursuant to Section 13.1 shall be conclusively deemed to have
been received by such Subsidiary Borrower.

          13.3          Limited Use of Electronic Mail. Electronic mail and
internet and intranet websites may be used to distribute routine communications,
such as financial statements and other information as provided in Section 6.1,
and to distribute Loan Documents for execution by the parties thereto, but not
for purposes of other notices hereunder.


ARTICLE XIV



COUNTERPARTS


          This Agreement may be executed in any number of counterparts, all of
which taken together shall constitute one agreement, and any of the parties
hereto may execute this Agreement by signing any such counterpart. This
Agreement shall be effective when it has been executed by the Borrowers, the
Agent and the Lenders and each party has notified the Agent by facsimile
transmission or telephone that it has taken such action.



--------------------------------------------------------------------------------




ARTICLE XV



CHOICE OF LAW; CONSENT TO JURISDICTION; WAIVER OF JURY TRIAL


          15.1          CHOICE OF LAW. THE LOAN DOCUMENTS SHALL BE CONSTRUED IN
ACCORDANCE WITH THE INTERNAL LAWS (INCLUDING SECTION 5.1401.7 OF THE GENERAL
OBLIGATIONS LAW, BUT OTHERWISE WITHOUT REGARD TO THE CONFLICT OF LAWS PROVISIONS
THEREOF) OF THE STATE OF NEW YORK, BUT GIVING EFFECT TO FEDERAL LAWS APPLICABLE
TO NATIONAL BANKS.

          15.2          CONSENT TO JURISDICTION. EACH BORROWER HEREBY
IRREVOCABLY SUBMITS TO THE NON-EXCLUSIVE JURISDICTION OF ANY UNITED STATES
FEDERAL OR NEW YORK STATE COURT SITTING IN NEW YORK, NEW YORK IN ANY ACTION OR
PROCEEDING ARISING OUT OF OR RELATING TO ANY LOAN DOCUMENT, AND EACH BORROWER
HEREBY IRREVOCABLY AGREES THAT ALL CLAIMS IN RESPECT OF SUCH ACTION OR
PROCEEDING MAY BE HEARD AND DETERMINED IN ANY SUCH COURT AND IRREVOCABLY WAIVES
ANY OBJECTION IT MAY NOW OR HEREAFTER HAVE AS TO THE VENUE OF ANY SUCH SUIT,
ACTION OR PROCEEDING BROUGHT IN SUCH A COURT OR THAT SUCH COURT IS AN
INCONVENIENT FORUM. NOTHING HEREIN SHALL LIMIT THE RIGHT OF THE AGENT OR ANY
LENDER TO BRING PROCEEDINGS AGAINST A BORROWER IN THE COURTS OF ANY OTHER
JURISDICTION. ANY JUDICIAL PROCEEDING BY A BORROWER AGAINST THE AGENT OR ANY
LENDER OR ANY AFFILIATE OF THE AGENT OR ANY LENDER INVOLVING, DIRECTLY OR
INDIRECTLY, ANY MATTER IN ANY WAY ARISING OUT OF, RELATED TO, OR CONNECTED WITH
ANY LOAN DOCUMENT SHALL BE BROUGHT ONLY IN A COURT IN NEW YORK, NEW YORK.

          15.3          WAIVER OF JURY TRIAL. THE BORROWERS, THE AGENT AND THE
LENDERS HEREBY WAIVE TRIAL BY JURY IN ANY JUDICIAL PROCEEDING INVOLVING,
DIRECTLY OR INDIRECTLY, ANY MATTER (WHETHER SOUNDING IN TORT, CONTRACT OR
OTHERWISE) IN ANY WAY ARISING OUT OF, RELATED TO, OR CONNECTED WITH ANY LOAN
DOCUMENT OR THE RELATIONSHIP ESTABLISHED THEREUNDER.

[Signatures Follow]




--------------------------------------------------------------------------------



          IN WITNESS WHEREOF, the Borrowers, the Lenders and the Agent have
executed this Agreement as of the date first above written.


 



PEPCO HOLDINGS, INC.

/s/   A. J. Kamerick
By:                                                     
Title:   Vice President & Treasurer   


   

701 Ninth Street NW
Fifth Floor
Washington, DC 20068
Attention:     Anthony J. Kamerick
Telephone:     (202) 872-2056
Fax:     (202) 872-3015
E-mail: tjkamerick@pepco.com



 



POTOMAC ELECTRIC POWER COMPANY

/s/   A. J. Kamerick
By:                                                              
Title:     Vice President & Treasurer          


   

701 Ninth Street NW
Fifth Floor
Washington, DC 20068
Attention:     Anthony J. Kamerick
Telephone:     (202) 872-2056
Fax:     (202) 872-3015
E-mail: tjkamerick@pepco.com





--------------------------------------------------------------------------------



 



DELMARVA POWER & LIGHT COMPANY

/s/   A. J. Kamerick
By:                                                                      
Title:    Vice President & Treasurer                   


   

c/o Pepco
701 Ninth Street NW
Fifth Floor
Washington, DC 20068
Attention:     Anthony J. Kamerick
Telephone:     (202) 872-2056
Fax:     (202) 872-3015
E-mail: tjkamerick@pepco.com



 



ATLANTIC CITY ELECTRIC COMPANY

/s/   A. J. Kamerick
By:                                                                 
Title:    Vice President & Treasurer              


   

c/o Pepco
701 Ninth Street NW
Fifth Floor
Washington, DC 20068
Attention:     Anthony J. Kamerick
Telephone:     (202) 872-2056
Fax:     (202) 872-3015
E-mail: tjkamerick@pepco.com





--------------------------------------------------------------------------------



 

BANK ONE, NA,
Individually as Administrative Agent and as Issuer

/s/   Jane A. Bek
By:                                               
Title:    Director                           



   

1 Bank One Plaza
Chicago, Illinois 60670
Attention:     Utilities Group
Telephone:     (312) 732-3857
Fax:     (312) 732-3055
E-mail:  jane_bek@bankone.com



--------------------------------------------------------------------------------



 

WACHOVIA BANK N.A., Individually and as Co-Syndication Agent

/s/   Roger Rotcherwatkins
By:                                               
Title:    Managing Director         





--------------------------------------------------------------------------------



 

THE BANK OF NOVA SCOTIA, Individually and as Co-Syndication Agent


By:    F. Williams                                       
Title:    Managing Director                        





--------------------------------------------------------------------------------



 

CREDIT SUISSE FIRST BOSTON, CAYMAN ISLANDS BRANCH, Individually and as a Senior
Managing Agent

/s/   Caldwell
By:                                               
Title:    Director                           


/s/   David I.Dodd
By:                                               
Title:    Associate                        





--------------------------------------------------------------------------------



 

MERRILL LYNCH BANK USA, Individually and as a Senior Managing Agent

/s/   Louis Alder
By:                                               
Title:    Vice President                 





--------------------------------------------------------------------------------



 

FLEET NATIONAL BANK, Individually and as a Senior Managing Agent

/s/   Cheryl A. Hutt
By:                                               
Title:     Director                          





--------------------------------------------------------------------------------



 

SUNTRUST BANK, Individually and as a Senior Managing Agent

/s/   Steve Derby
By:                                               
Title:    Director                           





--------------------------------------------------------------------------------



 

THE BANK OF NEW YORK, Individually and as a Managing Agent

/s/   John N. Watt
By:                                               
Title:     Vice President                





--------------------------------------------------------------------------------



 

MIZUHO CORPORATE BANK, LTD., Individually and as a Managing Agent

/s/   Jun Shimmachi
By:                                               
Title:     Vice President                





--------------------------------------------------------------------------------



 

CITIBANK, N.A., Individually and as a Managing Agent

/s/   J. Nicholas McKee
By:                                               
Title:    Managing Director         





--------------------------------------------------------------------------------



 

KEYBANK NATIONAL ASSOCIATION, Individually and as a Managing Agent

/s/   Sherrie I. Manson
By:                                               
Title:    Vice President                 





--------------------------------------------------------------------------------



 

BANK OF AMERICA, N.A.


By:   Michelle A. Schoenfeld          
Title:    Principal                              





--------------------------------------------------------------------------------



 

THE NORTHERN TRUST COMPANY

/s/   Eric Strickland
By:                                               
Title:     Vice President                





--------------------------------------------------------------------------------



 

MANUFACTURERS AND TRADERS TRUST COMPANY

/s/   William Keehn
By:                                                        
Title:    Assistant Vice President          





--------------------------------------------------------------------------------



 

RIGGS BANK N.A.

/s/   Michael E. Williams
By:                                                             
Title:     Senior Vice President                  





--------------------------------------------------------------------------------



 

MORGAN STANLEY BANK

/s/   Jaap L. Tonckens
By:                                               
Title:     Vice President                





--------------------------------------------------------------------------------



EXHIBIT A

COMPLIANCE CERTIFICATE


To:

The Agent and the Lenders under the
Credit Agreement referred to below


          This Compliance Certificate is furnished pursuant to the Three-Year
Credit Agreement dated as of July 29, 2003 (as amended, restated or otherwise
modified from time to time, the "Credit Agreement") among Pepco Holdings, Inc.,
Potomac Electric Power Company, Delmarva Power and Light Company, Atlantic City
Electric Company, various financial institutions and Bank One, NA, as Agent.
Unless otherwise defined herein, capitalized terms used in this Compliance
Certificate have the respective meanings ascribed thereto in the Credit
Agreement.

          THE UNDERSIGNED HEREBY CERTIFIES THAT:

          1.           I am the duly elected _________of [PHI/PEPCO/DPL/ACE].

          2.           I have reviewed the terms of the Credit Agreement and I
have made, or have caused to be made under my supervision, a detailed review of
the transactions and conditions of [PHI/PEPCO/DPL/ACE] and its Subsidiaries
during the accounting period covered by the attached financial statements.

          3.           The examinations described in paragraph 2 did not
disclose, and I have no knowledge of, the existence of any condition or event
which constitutes a Default or Unmatured Default with respect to
[PHI/PEPCO/DPL/ACE] during or at the end of the accounting period covered by the
attached financial statements or as of the date of this Compliance Certificate,
except as set forth below:


 

[Describe any exceptions by listing, in detail, the nature of the condition or
event, the period during which it has existed and the action taken or proposed
to be taken with respect to each such condition or event.]


          4.           Schedule 1 attached hereto sets forth true and accurate
computations of certain covenant ratios in the Credit Agreement which are
applicable to [PHI/PEPCO/DPL/ACE].

          The foregoing certifications, together with the computations set forth
in Schedule 1 hereto and the financial statements delivered with this Compliance
Certificate in support hereof, are made and delivered this ________, 200_.




--------------------------------------------------------------------------------



SCHEDULE 1 TO COMPLIANCE CERTIFICATE

Compliance as of ____, 200_ with
provisions of Section 6.13 of
the Credit Agreement

[INSERT FORMULA FOR CALCULATION]



--------------------------------------------------------------------------------



EXHIBIT B

ASSIGNMENT AGREEMENT


          This Assignment Agreement (this "Assignment Agreement") between
_____________ _____________ (the "Assignor") and __________________________ (the
"Assignee") is dated as of ____________, 20__. The parties hereto agree as
follows:

          1.           PRELIMINARY STATEMENT. The Assignor is a party to a
Three-Year Credit Agreement (as amended, restated or otherwise modified from
time to time, the "Credit Agreement") described in Item 1 of Schedule 1 attached
hereto ("Schedule 1"). Unless otherwise defined herein, capitalized terms used
herein shall have the respective meanings ascribed thereto in the Credit
Agreement.

          2.           ASSIGNMENT AND ASSUMPTION. The Assignor hereby sells and
assigns to the Assignee, and the Assignee hereby purchases and assumes from the
Assignor, an interest in and to the Assignor's rights and obligations under the
Credit Agreement and the other Loan Documents in the amount and Pro Rata Share
specified in Item 2 of Schedule 1 of all outstanding rights and obligations
under the Credit Agreement and the other Loan Documents. The Pro Rata Share of
the Assignee and the Assignor, after giving effect to this Assignment Agreement,
is set forth in Item 3 of Schedule 1.

          3.           EFFECTIVE DATE. The effective date of this Assignment
Agreement (the "Effective Date") shall be the later of the date specified in
Item 4 of Schedule 1 or two Business Days (or such shorter period agreed to by
the Agent) after this Assignment Agreement, together with any consents required
under the Credit Agreement, are delivered to the Agent. In no event will the
Effective Date occur if the payments required to be made by the Assignee to the
Assignor on the Effective Date are not made on the proposed Effective Date.

          4.           PAYMENT OBLIGATIONS. In consideration for the sale and
assignment hereunder, the Assignee shall pay the Assignor, on the Effective
Date, the amount agreed to by the Assignor and the Assignee. On and after the
Effective Date, the Assignee shall be entitled to receive from the Agent all
payments of principal, interest and fees with respect to the interest assigned
hereby. The Assignee will promptly remit to the Assignor any interest and fees
received from the Agent which relate to the portion of the Commitment, or Loans
and participations in Letters of Credit assigned to the Assignee hereunder for
periods prior to the Effective Date and not previously paid by the Assignee to
the Assignor. In the event that either party hereto receives any payment to
which the other party hereto is entitled under this Assignment Agreement, then
the party receiving such amount shall promptly remit such amount to the other
party hereto.

          5.           RECORDATION FEE. The [Assignor/Assignee agrees to pay]
[Assignor and Assignee each agree to pay one-half of] the recordation fee
required to be paid to the Agent in connection with this Assignment Agreement.






--------------------------------------------------------------------------------





          6.           REPRESENTATIONS OF THE ASSIGNOR: LIMITATIONS ON THE
ASSIGNOR'S LIABILITY. The Assignor represents and warrants that (i) it is the
legal and beneficial owner of the interest being assigned by it hereunder, (ii)
such interest is free and clear of any adverse claim created by the Assignor and
(iii) the execution and delivery of this Assignment Agreement by the Assignor is
duly authorized. The parties hereto agree that the assignment and assumption
hereunder are made without recourse to the Assignor and that the Assignor makes
no other representation or warranty of any kind to the Assignee. Neither the
Assignor nor any of its officers, directors, employees, agents or attorneys
shall be responsible for (i) the due execution, legality, validity,
enforceability, genuineness, sufficiency or collectability of any Loan Document,
(ii) any representation, warranty or statement made in or in connection with any
Loan Document, (iii) the financial condition or creditworthiness of any
Borrower, (iv) the performance of or compliance with any term or provision of
any Loan Document, (v) inspecting any of the property, books or records of any
Borrower or (vi) any mistake, error of judgment, or action taken or omitted to
be taken in connection with the Loan Documents.

          7.           REPRESENTATIONS AND UNDERTAKINGS OF THE ASSIGNEE. The
Assignee (i) confirms that it has received a copy of the Credit Agreement,
together with copies of all financial statements requested by the Assignee and
such other documents and information as it has deemed appropriate to make its
own credit analysis and decision to enter into this Assignment Agreement, (ii)
agrees that it will, independently and without reliance upon the Agent, the
Assignor or any other Lender and based on such documents and information at it
shall deem appropriate at the time, continue to make its own credit decisions in
taking or not taking action under the Loan Documents, (iii) appoints and
authorizes the Agent to take such action as agent on its behalf and to exercise
such powers under the Loan Documents as are delegated to the Agent by the terms
thereof, together with such powers as are reasonably incidental thereto,
(iv) confirms that the execution and delivery of this Assignment Agreement by
the Assignee is duly authorized, (v) agrees that it will perform in accordance
with their terms all of the obligations which by the terms of the Loan Documents
are required to be performed by it as a Lender, (vi) confirms that its payment
instructions and notice instructions are as set forth in the attachment to
Schedule 1, (vii) confirms that none of the funds, monies, assets or other
consideration being used to make the purchase and assumption hereunder are "plan
assets" as defined under ERISA and that its rights, benefits and interests in
and under the Loan Documents will not be "plan assets" under ERISA, (viii)
agrees to indemnify and hold the Assignor harmless against all losses, costs and
expenses (including reasonable attorneys fees) and liabilities incurred by the
Assignor in connection with or arising in any manner from the Assignee's
nonperformance of the obligations assumed under this Assignment Agreement, and
(ix) if applicable, attaches the forms prescribed by the Internal Revenue
Service of the United States certifying that the Assignee is entitled to receive
payments under the Loan Documents without deduction or withholding of any United
States federal income taxes.

          8.           GOVERNING LAW. THIS ASSIGNMENT AGREEMENT SHALL BE
CONSTRUED IN ACCORDANCE WITH THE INTERNAL LAWS (INCLUDING SECTION 5.1401.7 OF
THE GENERAL OBLIGATIONS LAW, BUT OTHERWISE WITHOUT REGARD TO THE CONFLICT OF
LAWS PROVISIONS THEREOF) OF THE STATE OF NEW YORK, BUT GIVING EFFECT TO FEDERAL
LAWS APPLICABLE TO NATIONAL BANKS.

          9.           NOTICES. Notices shall be given under this Assignment
Agreement in the manner set forth in the Credit Agreement. For purposes hereof,
the addresses of the parties hereto (until notice of a change is delivered)
shall be the respective addresses set forth in the attachment to Schedule 1.

          10.           COUNTERPARTS: DELIVERY BY FACSIMILE. This Assignment
Agreement may be executed in counterparts. Transmission by facsimile of an
executed counterpart of this Assignment Agreement shall be deemed to constitute
due and sufficient delivery of such counterpart and such facsimile shall be
deemed to be an original counterpart of this Assignment Agreement.

          IN WITNESS WHEREOF, the duly authorized officers of the parties hereto
have executed this Assignment Agreement by signing Schedule 1 hereto as of the
date first above written.




--------------------------------------------------------------------------------



SCHEDULE 1
to Assignment Agreement


1.

Description and Date of Credit Agreement:
Three-Year Credit Agreement dated as of July 29, 2003 among Pepco Holdings,
Inc., Potomac Electric Power Company, Delmarva Power and Light Company and
Atlantic City Electric Company, various financial institutions and Bank One, NA,
as Agent.


2.

Amount and Pro Rata Share:


a.

Amount of Commitment (or, if the Commitments have terminated, Loans and
participations in Letters of Credit) purchased under Assignment Agreement



$______________


b.

Pro Rata Share purchased by Assignee under Assignment Agreement*


_______________%


3.

Revised Pro Rata Shares:


 

a.

Assignee's Pro Rata Share after giving effect to Assignment Agreement*


_______________%


b.

Assignor's Pro Rata Share after giving effect to Assignment Agreement*


_______________%


4.

Proposed Effective Date:

_______________


Accepted and Agreed:

[NAME OF ASSIGNOR]

By:                                           
Title:                                        

**ACCEPTED AND CONSENTED
    TO BY

PEPCO HOLDINGS, INC.

By:                                           
Title:                                        



[NAME OF ASSIGNEE]

By:                                        
Title:                                     

**ACCEPTED AND CONSENTED
    TO BY

BANK ONE, NA

By:                                         
Title:                                      

*

Percentage taken to 10 decimal places

**

Delete if not required by Credit Agreement



--------------------------------------------------------------------------------



Attachment to SCHEDULE 1 to ASSIGNMENT AGREEMENT

ADMINISTRATIVE INFORMATION SHEET

Attach Assignor's Administrative Information Sheet, which must
include notice addresses for the Assignor and the Assignee
(Sample form shown below)

ASSIGNOR INFORMATION


Credit Contact:



Name:                                             
Fax No.:                                          




Telephone No.:                                        

Payment Information:



Name & ABA # of Destination
Bank:                                                                                              
Account Name & Number for Wire
Transfer:                                                                                  
Other
Instructions:                                                                                                                            


Address for Notices for Assignor:



Name:                                             
Fax No.:                                          




Telephone No.:                                        

ASSIGNEE INFORMATION


Credit Contact:



Name:                                             
Fax No.:                                          




Telephone No.:                                        

Operations Contacts:



Booking Installation:
Name:
Telephone No.:
Fax No.:  



--------------------------------------------------------------------------------



Payment Information:



Name & ABA # of Destination
Bank:                                                                                              

Account Name & Number for Wire
Transfer:                                                                                  

Other
Instructions:                                                                                                                            

Address for Notices for Assignee:




--------------------------------------------------------------------------------



BANK ONE INFORMATION


Assignee will be called promptly upon receipt of the signed agreement.



Initial Funding Contact:



Name:                                                               
Telephone No.:(312)                                        
Fax No.:(312)                                                   


Subsequent Operations Contact:



Name:                                                               
Telephone No.:(312)                                        
Fax No.:(312)                                                   


Bank One Telex No.: 190201 (Answerback: FNBC UT)


Initial Funding Standards:



Libor Fund 2 days after rates are set.


Bank One Wire Instructions

:

Bank One, NA, ABA #071000413
LS2 Incoming Account #481152860000
Ref: ____________________________


Address for Notices for Bank One

:

1 Bank One Plaza, Chicago, IL 60670
Attn: Agency Compliance Division,
Suite IL, 1-0353
Fax No. (312) 732-2038 or (312) 732-4339



--------------------------------------------------------------------------------



EXHIBIT C

NOTE



[Date]


          [Pepco Holdings, Inc./Potomac Electric Power Company/Delmarva Power
and Light Company/Atlantic City Electric Company] (the "Borrower") promises to
pay to ________________ (the "Lender") the aggregate unpaid principal amount of
all Loans made by the Lender to the Borrower pursuant to the Credit Agreement
(as defined below), at the main office of Bank One, NA in Chicago, Illinois, as
Agent, together with interest on the unpaid principal amount hereof at the rates
and on the dates set forth in the Credit Agreement. The Borrower shall pay the
principal of and accrued and unpaid interest on the Loans in full on the
Facility Termination Date.

          The Lender shall, and is hereby authorized to, record on the schedule
attached hereto, or to otherwise record in accordance with its usual practice,
the date and amount of each Loan and the date and amount of each principal
payment hereunder.

          This Note is one of the Notes issued pursuant to, and is entitled to
the benefits of, the Three-Year Credit Agreement dated as of July 29, 2003 (as
amended or otherwise modified from time to time, the "Credit Agreement"), among
the Borrower, various affiliates thereof, the lenders party thereto, including
the Lender, and Bank One, NA, as Agent, to which Credit Agreement reference is
hereby made for a statement of the terms and conditions governing this Note,
including the terms and conditions under which this Note may be prepaid or its
maturity date accelerated. Capitalized terms used herein and not otherwise
defined herein are used with the meanings attributed to them in the Credit
Agreement.

          All payments hereunder shall be made in lawful money of the United
States of America and in immediately available funds.

          THIS NOTE SHALL BE CONSTRUED IN ACCORDANCE WITH THE INTERNAL LAWS
(INCLUDING SECTION 5.1401.7 OF THE GENERAL OBLIGATIONS LAW, BUT OTHERWISE
WITHOUT REGARD TO THE CONFLICT OF LAWS PROVISIONS THEREOF) OF THE STATE OF NEW
YORK, BUT GIVING EFFECT TO FEDERAL LAWS APPLICABLE TO NATIONAL BANKS.


[Signatures Follow]




--------------------------------------------------------------------------------



 

[PEPCO HOLDINGS, INC.] [POTOMAC ELECTRIC POWER COMPANY] [DELMARVA POWER AND
LIGHT COMPANY][ATLANTIC CITY ELECTRIC COMPANY]


By:                                                                     
Print Name:                                                       
Title:                                                                  



--------------------------------------------------------------------------------



SCHEDULE OF LOANS AND PAYMENTS OF PRINCIPAL
TO
NOTE OF [PEPCO HOLDINGS, INC.] [POTOMAC ELECTRIC POWER COMPANY] [DELMARVA POWER
AND LIGHT COMPANY] [ATLANTIC CITY ELECTRIC COMPANY]

DATED ____________________


Date

Principal Amount
of Loan

Maturity of
Interest Period

Principal Amount
Paid

Unpaid Balance

                                                                               
                                                                               
                   



--------------------------------------------------------------------------------



SCHEDULE 1

PRICING SCHEDULE

 

Level I
Status

Level II
Status

Level III
Status

Level IV
Status

Level V
Status

Level VI
Status

Applicable
Margin/LC
Fee Rate

0.550%

0.650%

0.725%

0.800%

1.125%

1.700%

Facility Fee
Rate

0.100%

0.125%

0.150%

0.200%

0.250%

0.300%

Utilization
Fee Rate

0.100%

0.100%

0.125%

0.125%

0.125%

0.250%

          For the purposes of this Schedule, the following terms have the
following meanings, subject to the other provisions of this Schedule:

           "Level I Status" exists with respect to any Borrower on any date if,
on such date, such Borrower's Moody's Rating is A2 or better or such Borrower's
S&P Rating is A or better.

           "Level II Status" exists with respect to any Borrower on any date if,
on such date, (i) such Borrower has not qualified for Level I Status and (ii)
such Borrower's Moody's Rating is A3 or better or such Borrower's S&P Rating is
A- or better.

           "Level III Status" exists with respect to any Borrower on any date
if, on such date, (i) such Borrower has not qualified for Level I Status or
Level II Status and (ii) such Borrower's Moody's Rating is Baa1 or better or
such Borrower's S&P Rating is BBB+ or better.

           "Level IV Status" exists with respect to any Borrower on any date if,
on such date, (i) such Borrower has not qualified for Level I Status, Level II
Status or Level III Status and (ii) such Borrower's Moody's Rating is Baa2 or
better or such Borrower's S&P Rating is BBB or better.

           "Level V Status" exists with respect to any Borrower on any date if,
on such date, (i) such Borrower has not qualified for Level I Status, Level II
Status, Level III Status or Level IV Status and (ii) such Borrower's Moody's
Rating is Baa3 or better or such Borrower's S&P Rating is BBB- or better.

           "Level VI Status" exists with respect to any Borrower on any date if,
on such date, such Borrower has not qualified for Level I Status, Level II
Status, Level III Status, Level IV Status or Level V Status.

           "Moody's Rating" means, at any time for any Borrower, the rating
issued by Moody's and then in effect with respect to such Borrower's senior
unsecured long-term debt securities without third-party credit enhancement.






--------------------------------------------------------------------------------





           "S&P Rating" means, at any time for any Borrower, the rating issued
by S&P and then in effect with respect to such Borrower's senior unsecured
long-term debt securities without third-party credit enhancement.

           "Status" means Level I Status, Level II Status, Level III Status,
Level IV Status, Level V Status or Level VI Status.

          For purposes of this Schedule, the Moody's Rating and the S&P Rating
in effect for any Borrower on any date are that in effect at the close of
business on such date.

          The Applicable Margin, the Facility Fee Rate, the LC Fee Rate and the
Utilization Fee Rate for each Borrower shall be determined in accordance with
the above based on such Borrower's Status as determined from its then-current
Moody's Rating and S&P Rating. If the applicable Borrower is split-rated and the
ratings differential is one level, the higher rating will apply. If the
applicable Borrower is split-rated and the ratings differential is two levels or
more, the intermediate rating at the midpoint will apply (or, if there is no
midpoint, the higher of the two intermediate ratings will apply). If at any time
the applicable Borrower has no Moody's Rating or no S&P Rating, Level VI Status
shall exist.



--------------------------------------------------------------------------------



SCHEDULE 2

COMMITMENTS AND PRO RATA SHARES


Lender

Amount of Commitment

Pro Rata Share

Bank One, NA

$50,000,000

9.09%

Wachovia Bank N.A.

$48,750,000

8.86%

The Bank of Nova Scotia

$48,750,000

8.86%

Credit Suisse First Boston, Cayman Islands Branch

$43,750,000

7.95%

Merrill Lynch Bank USA

$43,750,000

7.95%

Fleet National Bank

$43,750,000

7.96%

SunTrust Bank

$43,750,000

7.96%

The Bank of New York

$33,750,000

6.14%

Mizuho Corporate Bank, Ltd.

$33,750,000

6.14%

Citibank, N.A.

$33,750,000

6.14%

KeyBank National Association

$33,750,000

6.14%

Bank of America, N.A.

$22,500,000

4.09%

Manufacturers and Traders Trust Company

$22,500,000

4.09%

The Northern Trust Company

$22,500,000

4.09%

Riggs Bank N.A.

$12,500,000

2.27%

Morgan Stanley Bank

$12,500,000

2.27%



--------------------------------------------------------------------------------



SCHEDULE 3

TRUST PREFERRED SECURITIES




$125,000,000 of 7-3/8% Trust Originated Preferred Securities (TOPRs) issued by
Potomac Electric Power Company Trust I, a statutory Delaware business trust
established by Potomac Electric Power Company.

$25,000,000 of 7-3/8% Cumulative Quarterly Income Preferred Securities issued by
Atlantic Capital II, a special purpose statutory Delaware business trust
established by Atlantic City Electric Company.

$70,000,000 of 8-1/8% Cumulative Trust Preferred Capital Securities issued by
Delmarva Power Financing I, a special purpose statutory Delaware business trust
established by Delmarva Power & Light Company.




--------------------------------------------------------------------------------



SCHEDULE 4

SIGNIFICANT SUBSIDIARIES




Name of Company Controlled



Owned By


Percent
Ownership

Amount of
Investment
(as of 3/31/03)


Potomac Electric Power Company
(a D.C. and Virginia corporation)




Pepco Holdings, Inc


100%


$978.5 Million


Conectiv
(a Delaware corporation)




Pepco Holdings, Inc


100%


$1,267.5 Million


Delmarva Power & Light Company
(a Delaware and Virginia corporation)




Conectiv


100%


$581.7 Million


Atlantic City Electric Company
(a New Jersey corporation)




Conectiv


100%


$619.1 Million


Conectiv Energy Holding Company
(a Delaware corporation)




Conectiv


100%


$609.7 Million


Conectiv Delmarva Generation, Inc
(a Delaware corporation)

Conectiv Energy Holding
Company


100%


$476.4 Million


Potomac Capital Investment Corp
(a Delaware corporation)


Pepco Holdings, Inc


100%


$233.2 Million


Conectiv Energy Supply, Inc.
(a Delaware corporation)

Conectiv Energy Holding
Company


100%


$ 71.6 Million



--------------------------------------------------------------------------------



SCHEDULE 5

LIENS



Incurred By


Owed To

Property
Encumbered


Maturity

Amount of
Indebtedness


Potomac Electric Power Co.

CitiCapital (BLC)

Vehicles, Office
Equip., Computers


Master Agreement

$ 14,711,655

Potomac Electric Power Co.
(Pepco Energy Services)

Hannon Armstrong
Pepco Funding Corp.

Contract Payments
Receivable


Master Agreement

$ 57,966,093

Potomac Electric Power Co.
(Pepco Energy Services)

ABB Energy Capital
L.L.C.

Contract Payments
Receivable


Master Agreement

$ 9,094,154

Delmarva Power & Light Company

Town of St.
Michaels, Maryland


Distribution
Equipment

October 15, 2006

$ 681,236

Atlantic City Electric Co.

Guo Mao
International Hotels
B.V.

Scrubber @ B.L.
England Generation
Station


January 21, 2007

$ 4,608,230

Potomac Electric Power Co.

Avaya Financial
Services

Telecommunications
Equipment


September 15, 2008

$ 1,236,361

Potomac Electric Power Co.

Storagetek Financial
Srvc Corp.

Computer
Equipment


September 1, 2006

$ 351,636

Potomac Electric Power Co.

CIT Communications
Finance Corporation

Telecommunications
Equipment


May 1, 2006

$ 266,284




*The amount of this lien fluctuates with the amount of accounts receivable
created by this program. The amount listed is as of June 30, 2003.




--------------------------------------------------------------------------------



SCHEDULE 6

NONRECOURSE INDEBTEDNESS




Name of Company

Aggregate
Principal
Amount


Type of
Indebtedness


Potomac Capital Investment Corporation
(Potomac Equipment Leasing Corporation)


$19,140,000

Promissory Note with
First Security Bank


Conectiv Bethlehem, Inc.

Up to $365 million

Senior Secured Credit
Facilities 4-Year
Construction and Term
Loan Facility*


            * Closed on June 26, 2002

   



--------------------------------------------------------------------------------



SCHEDULE 7

EXISTING LETTERS OF CREDIT



Expiration Date

Company

Beneficiary

Bank

Date
Issued

L/C #

Amount

 

7/31/03

PHI

Liberty Mutual

Bank One

01/31/98

320373

$400,000

7/31/03

PHI

Penn Manufacturers Assoc.

Bank One

04/05/00

322173

1,175,000

7/31/03

PHI

PJM Interconnection LLC & PPL Utilities

Bank One

08/26/02

750587

23,077,600

7/31/03

PHI

City of Bethlehem

Bank One

10/25/01

325792

1,092,157

7/31/03

PHI

NY ISO

Bank One

09/05/01

325594

5,734,400

7/31/03

ACE/DPL

Indemnity Insurance Co. of NA

Bank One

02/21/02

750148

1,600,000

7/31/03

PHI

Liberty Mutual

Bank One

04/30/02

750199

1,000,000

7/31/03

PHI

IMO

Bank One

04/23/02

750183

4,155,845

7/31/03

PHI

Public Service Electric Gas

Bank One

09/20/02

750671

11,644,000

7/31/03

PHI

PSE&G Energy Resources

Bank One

09/23/02

750672

25,000,000

7/31/03

PHI

Virginia Power Energy Mktg.

Bank One

06/03/03

751276

4,300,000



--------------------------------------------------------------------------------



SCHEDULE 8

PERMITTED ACE ASSET SALES


Keystone Electric Generating Station*

Shelocta, PA

Conemaugh Electric Generating Station*

New Florence, PA

B L England Electric Generating Station

Beesley's Pt., NJ

Deepwater Electric Generating Station

Pennsville, PA

City of Vineland, New Jersey electrical
distribution assets


Vineland, New Jersey

* Joint owned plants. ACE owns 2.47% of Keystone and 3.83% of Conemaugh